Exhibit 10.1
Execution Version


LETTER OF CREDIT AGREEMENT
Dated as of July 14, 2017
between
GENON ENERGY, INC.,
as Applicant,
CITIBANK, N.A.,
as Issuing Bank, and
CITIGROUP GLOBAL MARKETS INC.
as the Sole Lead Arranger and Sole Bookrunner





--------------------------------------------------------------------------------









--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS    1
SECTION 1.01
Defined Terms.    1

SECTION 1.02
Terms Generally.    12

SECTION 1.03
Letter of Credit Amounts.    12

ARTICLE II THE CREDITS    12
SECTION 2.01
Collateralized L/C Accounts.    12

SECTION 2.02
Letters of Credit.    13

SECTION 2.03
Fees.    16

SECTION 2.04
Increased Costs.    16

SECTION 2.05
Taxes.    17

SECTION 2.06
Payments Generally.    20

SECTION 2.07
Mitigation Obligations.    20

SECTION 2.08
Accrued Interest in Letter of Credit Collateral Account.    20

SECTION 2.09
Priority and Liens.    20

SECTION 2.10
No Discharge; Survival of Claims.    21

SECTION 2.11
Payment of Obligations.    21

ARTICLE III REPRESENTATIONS AND WARRANTIES    21
SECTION 3.01
Organization; Powers.    21

SECTION 3.02
Authorization.    21

SECTION 3.03
Enforceability.    21

SECTION 3.04
Governmental Approvals.    22

SECTION 3.05
Financial Statements.    22

SECTION 3.06
[Reserved].    22

SECTION 3.07
No Material Adverse Effect.    22

SECTION 3.08
Litigation; Compliance with Laws.    22

SECTION 3.09
Investment Company Act.    23

SECTION 3.10
Use of Letters of Credit.    23

SECTION 3.11
Tax Returns.    23

SECTION 3.12
No Material Misstatements.    23

SECTION 3.13
Employee Benefit Plans.    23

SECTION 3.14
Anti-Terrorism, Sanctions, and FCPA.    24

ARTICLE IV CONDITIONS OF EFFECTIVENESS AND OBLIGATION TO ISSUE LETTERS OF
CREDIT    24
SECTION 4.01
Conditions Precedent to Effectiveness.    24

SECTION 4.02
All Credit Events.    26

ARTICLE V AFFIRMATIVE COVENANTS    27
SECTION 5.01
Existence; Businesses and Properties.    27

SECTION 5.02
Payment of Obligations.    27

SECTION 5.03
Financial Statements and Reports.    27

SECTION 5.04
Compliance with Laws.    29

SECTION 5.05
Notices.    29



-i-

--------------------------------------------------------------------------------





SECTION 5.06
Fiscal Year; Accounting.    29

SECTION 5.07
Further Assurances.    29

ARTICLE VI NEGATIVE COVENANTS    29
SECTION 6.01
Restrictions on Fundamental Changes.    29

SECTION 6.02
Business of the Applicant and the Subsidiaries.    30

SECTION 6.03
Change Name.    30

SECTION 6.04
Limitation on Modifications of Organizational Documents.    30

SECTION 6.05
Embargoed Person.    30

SECTION 6.06
Anti-Terrorism Law; Anti-Money Laundering.    30

ARTICLE VII EVENTS OF DEFAULT    30
SECTION 7.01
Events of Default.    30

ARTICLE VIII MISCELLANEOUS    33
SECTION 8.01
Notices.    33

SECTION 8.02
Survival of Agreement.    34

SECTION 8.03
Binding Effect, Effectiveness.    35

SECTION 8.04
Successors and Assigns.    35

SECTION 8.05
Liability of the Arranger.    35

SECTION 8.06
Expenses; Indemnity.    35

SECTION 8.07
Right of Set-off.    37

SECTION 8.08
Applicable Law.    37

SECTION 8.09
Waivers; Amendment.    37

SECTION 8.10
Interest Rate Limitation.    37

SECTION 8.11
Entire Agreement.    37

SECTION 8.12
WAIVER OF JURY TRIAL.    38

SECTION 8.13
Severability.    38

SECTION 8.14
Counterparts.    38

SECTION 8.15
Headings.    38

SECTION 8.16
Jurisdiction; Consent to Service of Process.    38

SECTION 8.17
Confidentiality.    39

SECTION 8.18
Communications.    39

SECTION 8.19
USA PATRIOT Act.    40

SECTION 8.20
No Fiduciary Duty.    40





INDEX OF EXHIBITS
Exhibit A    Form of Final Order
Schedule I    Existing Letters of Credit








-ii-

--------------------------------------------------------------------------------






This LETTER OF CREDIT AGREEMENT is entered into as of July 14, 2017, between
GENON ENERGY, INC., a Delaware corporation (the “Applicant”), CITIBANK, N.A.
(“Citibank” and the “Issuing Bank”) (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”).
W I T N E S S E T H :
WHEREAS, on June 14, 2017 (the “Petition Date”), the Applicant filed a voluntary
petition with the Bankruptcy Court initiating the Bankruptcy Case that is
pending under Chapter 11 of the Bankruptcy Code and has continued in the
possession of its assets and in the management of its business pursuant to
Section 1107 and 1108 of the Bankruptcy Code;
WHEREAS, the Applicant has requested the Issuing Bank, and the Issuing Bank has
agreed to, (i) amend and restate the Existing LC Facility Agreement (as defined
below) in the form of this Agreement and (ii) issue from time to time, pursuant
to the terms and conditions set forth in this Agreement, new Facility Letters of
Credit, so long as the aggregate amount of L/C Exposure (as defined below) with
respect to all Letters of Credit hereunder does not exceed the L/C Exposure Cap;
and
NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:
Article I

DEFINITIONS
SECTION 1.01    Defined Terms.
As used in this Agreement, the following terms shall have the meanings specified
below:
“13-Week Projection” shall mean (i) a projected statement of sources and uses of
cash for the Applicant on a weekly basis for a thirteen week period that may or
may not include previously concluded weeks, or (ii) if the Applicant does not
prepare such thirteen week projections, any other projected statement of sources
and uses of cash for the Applicant on a weekly basis for such time period that
is closest to thirteen weeks.
“Administrative Claim” shall mean a claim against the Applicant in the
Bankruptcy Case for actual and necessary costs and expenses which has
administrative expense status pursuant to sections 364, 503(b), 507(a)(2), and
507(b) of the Bankruptcy Code.
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.
“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.14(a).
“Applicant” shall have the meaning assigned to such term in the preamble to this
Agreement.
“Arranger” means Citigroup Global Markets Inc., as sole lead arranger and sole
bookrunner.
“Attorney Costs” shall mean all reasonable and documented fees, out-of-pocket
expenses and out-of-pocket disbursements of any law firm or other external legal
counsel.







--------------------------------------------------------------------------------





“Bankruptcy Case” shall mean the jointly administered case number 17-3395
commenced in Bankruptcy Court under the Bankruptcy Code by GenOn Energy, Inc.
and certain affiliates.
“Bankruptcy Code” shall mean chapter 11 of title 11 of the United States Code.
“Bankruptcy Court” shall mean the United States Bankruptcy Court for the
Southern District of Texas.
“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.
“Cash Equivalents” shall mean:
(1)    any evidence of indebtedness issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof with a
final maturity not exceeding five years from the date of acquisition;
(2)    deposits, certificates of deposit or acceptances of any financial
institution that is a member of the Federal Reserve System and whose unsecured
long term debt is rated at least “A” by S&P, or at least “A2” by Moody’s or any
respective successor agency;
(3)    commercial paper with a maturity of 365 days or less issued by a
corporation (other than an Affiliate of the Applicant) organized and existing
under the laws of the United States of America, any state thereof or the
District of Columbia and rated at least “A-1” by S&P and at least “P-1” by
Moody’s or any respective successor agency;
(4)    repurchase agreements and reverse repurchase agreements relating to
marketable direct obligations issued or unconditionally guaranteed by the United
States or issued by any agency thereof and backed by the full faith and credit
of the United States maturing within 365 days from the date of acquisition;
(5)    readily marketable direct obligations issued by any state of the United
States or any political subdivision of any such state or any public
instrumentality thereof maturing within 365 days from the date of acquisition
and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s or any respective successor agency;
(6)    demand deposits, savings deposits, time deposits and certificates of
deposit of any commercial bank having, or which is the principal banking
subsidiary of a bank holding company organized under the laws of the United
States, any state thereof or the District of Columbia having, capital and
surplus aggregating in excess of $500,000,000 and a rating of “A” (or such other
similar equivalent rating) or higher by at least one nationally recognized
statistical rating organization (as defined in Section 3(a)(62) of the Exchange
Act) with maturities of not more than 365 days from the date of acquisition; and
(7)    money market funds which invest substantially all of their assets in
securities described in the preceding clauses (1) through (6).
“Change in Law” shall mean (a) the adoption of any law, treaty, rule or
regulation after Effective Date, (b) any change in law, treaty, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the Effective Date or (c) compliance by the Issuing Bank (or,
for purposes of Section 2.04(b), by any office of the Issuing Bank or by the
Issuing Bank’s holding company, if any) with any written request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Effective Date; provided that, notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, regulations, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign


PAGE \* MERGEFORMAT 13

--------------------------------------------------------------------------------





regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
“Charges” shall have the meaning assigned to such term in Section 8.10.
“Citibank” shall have the meaning assigned to such term in the preamble to this
Agreement.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Communications” shall have the meaning assigned to such term in
Section 8.18(a).
“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlled” and “Controls” shall have meanings correlative thereto.
“Credit Event” shall have the meaning assigned to such term in Section 4.02.
“Creditors’ Committee” shall mean the official committee of unsecured creditors
in the Bankruptcy Case, if applicable.
“Debtor” shall mean a legal entity that filed a petition for relief in the
jointly administered Bankruptcy Cases.
“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.
“Designated Jurisdiction” shall mean any country or territory to the extent that
such country or territory itself is, or its government is, the subject of any
Sanctions (currently, Cuba, Iran, North Korea, Sudan, Syria, and the Crimea
region of Ukraine).
“DIP Budget” shall mean any cash flow forecast and budget which sets forth
projected receipts and disbursements for the Applicant during the applicable
period.
“Dollars” or “$” shall mean lawful money of the United States of America.
“Effective Date” shall mean the first date on which all of the conditions
precedent in Section 4.01 are satisfied.
“Embargoed Person” or “Embargoed Persons” shall have the meaning given such term
in Section 6.05.
“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna or as otherwise
defined in any Environmental Law.


PAGE \* MERGEFORMAT 13

--------------------------------------------------------------------------------





“Environmental Claim” shall mean any claim, cause of action, investigation or
notice by any Person, including any Governmental Authority having jurisdiction,
alleging any potential or resulting in any liability or costs (including
liabilities or costs relating to compliance costs, investigatory costs, cleanup
or remediation costs, governmental or third party response costs, natural
resource damages, property damage, personal injuries, or fines or penalties)
based on or resulting from (A) the presence Release or threatened Release of, or
exposure to, any Hazardous Materials at any location, whether or not owned or
operated by the Applicant or any of its Subsidiaries, as applicable, or (B) any
Environmental Law, including the alleged or actual violation thereof.
“Environmental Law” shall mean collectively, all laws, including common law,
that relate to (a) the prevention, abatement or elimination of pollution, or the
protection of the Environment, natural resources or human health (including
employee health and safety), and (b) the generation, handling, treatment,
labeling, storage, transportation, Release of or exposure to Hazardous
Materials, including the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. §§9601 et seq., the Endangered Species Act, 16 U.S.C.
§§ 1531 et seq., the Federal Land Policy and Management Act, 43 U.S.C. §§ 1701
et seq., the Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act, as amended, 42 U.S.C. §§ 6901 et seq., the Clean Air Act, 42
U.S.C. §§ 7401 et seq., the Clean Water Act, 33 U.S.C. §§ 1251 et seq., the
Toxic Substances Control Act, 15 U.S.C. §§ 2601 et seq., the Emergency Planning
and Community Right to Know Act, 42 U.S.C. §§ 11001 et seq., each as amended,
and their state or local counterparts or equivalents.
“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest; provided that, for the avoidance of doubt, “Equity
Interests” shall not include notes convertible or exchangeable into Equity
Interests until such conversion and/or exchange.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Applicant or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
“ERISA Event” shall mean (a) any Reportable Event; (b) a failure to satisfy the
minimum funding standard under Section 412 of the Code or Section 302 of ERISA,
whether or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 303(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan, the failure to make by its due date a
required installment under Section 430(j) of the Code with respect to any Plan
or the failure to make any required contribution to a Multiemployer Plan; (d) a
withdrawal by the Applicant, any Subsidiary, or any ERISA Affiliate from a Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (e) the incurrence by the Applicant, any Subsidiary or any ERISA
Affiliate of any liability under Title IV of ERISA (other than for PBGC premiums
due but not delinquent); (f) the receipt by the Applicant, any Subsidiary or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or to appoint a trustee to administer any
Plan under Section 4042 of ERISA, or the occurrence of any event or condition
which would reasonably be expected to constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Plan; (g) the
incurrence by the Applicant, any Subsidiary or any ERISA Affiliate of any
Withdrawal Liability from any Multiemployer Plan; (h) the receipt by the
Applicant, any Subsidiary or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from the Applicant, a Subsidiary or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, an at-risk
plan or a plan in endangered or critical status within the meaning of Sections
431 and 432 of the Code or Section 304 and 305 of ERISA; or (i) the occurrence
of a nonexempt prohibited transaction (within the meaning of Section 4975 of the
Code or Section 406 of ERISA) which would reasonably be expected to result in
liability to the Applicant or any Subsidiary; or (j) the imposition of a Lien


PAGE \* MERGEFORMAT 13

--------------------------------------------------------------------------------





pursuant to Section 430(k) of the Code or Section 303(k) of ERISA or a violation
of Section 436 of the Code with respect to any Plan.
“Event of Default” shall have the meaning assigned to such term in Section 7.01.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office in, or its applicable lending office in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (a) any U.S. federal withholding Tax imposed on
amounts payable to or for the account of such Recipient with respect to an
applicable interest in a Letter of Credit pursuant to a law in effect on the
date on which (i) such Recipient acquires such interest in the Letter of Credit
(other than pursuant to an assignment request by the Applicant under Section
2.07) or (ii) such Recipient changes its lending office, except in each case to
the extent that, pursuant to Section 2.05, amounts with respect to such Taxes
were payable to Recipient immediately before such Recipient became a party
hereto or immediately before such Recipient’s designation of a new lending
office, (a) any withholding Tax that is attributable to such Recipient’s failure
to comply with Section 2.05(e) and (a) any U.S. federal withholding Taxes
imposed under FATCA.
“Executive Order” shall have the meaning assigned to such term in Section
3.14(a).
“Existing Letters of Credit” shall mean the letters of credit listed on Schedule
I hereto.
“Existing LC Facility Agreement” shall mean that certain Letter of Credit
Agreement dated as of June 30, 2017, by and among GenOn Energy, Inc., as the
applicant and Citibank, N.A. as the issuing bank, as amended, restated, amended
and restated, supplemented or otherwise modified prior to the date hereof.
“Facility Documents” shall mean, collectively, (a) this Agreement, (b) the Fee
Letter, (c) the L/C Cash Collateral Agreement, (d) the Final Order, and (e) any
other material document executed and delivered by the Applicant to the Issuing
Bank in connection therewith or pursuant to any of the foregoing, together with
any modification of any term, or any waiver with respect to, any of the
foregoing.
“Facility Letter of Credit” shall mean any letter of credit issued by the
Issuing Bank in accordance herewith and the Existing Letters of Credit.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version to the extent that it is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to current Section 1471(b)(1) of the Code and
intergovernmental agreements, fiscal or regulatory legislation, rules or
practices entered into in connection with the foregoing.
“FCPA” shall mean Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“Fee Letter” shall mean that certain Structuring Fee Letter, dated as of June
19, 2017, by and between Citibank, N.A. and the Applicant, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
“Fees” shall mean a collective reference to fees payable under the Fee Letter
and all fees payable pursuant to Section 2.03 of this Agreement.
“Final Order” means an order of the Bankruptcy Court, in the form set forth as
Exhibit A, with changes to such form as are satisfactory to the Issuing Bank in
its sole discretion, entered in the Bankruptcy Case after a final


PAGE \* MERGEFORMAT 13

--------------------------------------------------------------------------------





hearing under Bankruptcy Rule 4001(c)(2) and from which no appeal has been
timely filed, or if timely filed, such appeal has been dismissed (unless the
Issuing Bank waives such requirement) approving the Facility Documents on a
final basis. For the avoidance of doubt, on the Effective Date, all references
to the Final Order shall be to the final order (I) authorizing the Debtors’
continued performance under intercompany arrangements, (II) authorizing the
Debtors to continue ordinary course operations and related financing, and (III)
granting related relief (Docket No. 254 (entered on July 14, 2017)).
“Final Order Entry Date” shall mean the date on which the Final Order is entered
by the Bankruptcy Court.
“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.
“Financial Statements” shall mean the financial statements of the Applicant and
its Subsidiaries delivered in accordance with Section 5.03(a) and (b).
“Fiscal Quarter” shall mean a fiscal quarter of any Fiscal Year.
“Fiscal Year” shall mean, in the case of the Applicant, the fiscal year of the
Applicant ending on December 31 of each calendar year.
“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02.
“Governmental Authority” shall mean the government of the United States of
America, or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, coal ash, coal combustion by-products or waste, boiler slag,
scrubber residue, flue desulfurization material, urea formaldehyde foam
insulation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature, in each case subject to regulation or
which can give rise to liability under any Environmental Law.
“Hedging Obligation” shall mean, with respect to any specified Person, the
obligations of such person under (a) currency exchange, interest rate or
commodity swap agreements, currency exchange, interest rate or commodity cap
agreements and currency exchange, interest rate or commodity collar agreements
and (b)(i) agreements or arrangements designed to protect such Person against
fluctuations in currency exchange, interest rates, commodity prices or commodity
transportation or transmission pricing or availability; (ii) any netting
arrangements, power purchase and sale agreements, fuel purchase and sale
agreements, swaps, options and other agreements, in each case, that fluctuate in
value with fluctuations in energy, power or gas prices; and (iii) agreements or
arrangements for commercial or trading activities with respect to the purchase,
transmission, distribution, sale, lease or hedge of any energy related commodity
or service.
“Indemnified Taxes” shall mean (a) all Taxes other than Excluded Taxes, imposed
on or with respect to any payment made by or on account of any obligation of the
Applicant or its Subsidiaries under any Facility Document and (b) to the extent
not otherwise described in (a), Other Taxes.
“Indemnitee” shall have the meaning assigned to such term in Section 8.06(b).
“Information” shall have the meaning assigned to such term in Section 3.12.


PAGE \* MERGEFORMAT 13

--------------------------------------------------------------------------------





“Issuing Bank” shall have the meaning assigned to such term in the preamble to
this Agreement. The Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by its Affiliates, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.
“L/C Cash Collateral Agreement” shall mean each certain Pledge Assignment and
Control Agreement (or similar agreement) dated as of the Effective Date (subject
to Section 2.04(c)) by and between the Applicant and the Issuing Bank in respect
the applicable L/C Collateral, in form and substance reasonably satisfactory the
Issuing Bank.
“L/C Collateral” shall mean a collective reference to cash and Cash Equivalents
held in the Letter of Credit Account.
“L/C Deposit Amount” shall mean, at any time, the total amount on deposit in the
Letter of Credit Account pursuant to the terms of this Agreement. The L/C
Deposit Amount may be reduced or otherwise adjusted from time in accordance with
the terms of this Agreement.
“L/C Disbursement” shall mean a payment or disbursement made by the Issuing
Bank, including, for the avoidance of doubt, a payment or disbursement made by
the Issuing Bank pursuant to a Letter of Credit upon or following the
reinstatement of such Letter of Credit.
“L/C Expiration Date” shall mean that date that is one (1) Business Day prior to
the Termination Date.
“L/C Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
face amount of all Letters of Credit then outstanding, plus (ii) all amounts
theretofore drawn under Letters of Credit and not yet reimbursed.
“L/C Exposure Cap” shall be $300,000,000; provided, that the L/C Exposure Cap
shall be reduced from time to time in accordance with the provisions of this
Agreement.
“L/C Facility” shall mean the cash collateralized letter of credit facility
provided pursuant to the terms of this Agreement, consisting of any Facility
Letters of Credit.
“Letter of Credit” shall mean any Facility Letter of Credit maintained in
accordance herewith.
“Letter of Credit Account” shall mean the account established by the Issuing
Bank for the benefit of the Applicant pursuant to Section 2.01(a) under the sole
and exclusive control of the Issuing Bank.
“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien (statutory or other), judgment liens, pledge, encumbrance, charge,
assignment, hypothecation, deposit arrangement, security interest or encumbrance
of any kind or any arrangement to provide an effective priority or preference,
including any easement, servitude, right-of-way or other encumbrance on title to
real property, in each of the foregoing cases whether voluntary or imposed or
arising by operation of law, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement and any
lease in the nature thereof and any option, call, trust, contractual, statutory,
UCC or similar right relating to such property, (c) in the case of securities,
any purchase option, call or similar right of a third party with respect to such
securities, and (d) any other arrangement having the effect of providing a
security interest.
“Material Adverse Effect” shall mean the existence of events, conditions or
circumstances that have had or would reasonably be expected to have (a) a
material adverse change in, or material adverse effect upon, the business
condition (financial or otherwise), assets or operations of the Applicant and
each of its Subsidiaries (x) that is a Debtor or (y) for whose benefit a Letter
of Credit has been issued and remains in effect, taken as a whole (in each case
other than as a result of events leading up to and following the commencement
and prosecution of a proceeding under Chapter 11 of the Bankruptcy Code and the
commencement of the Bankruptcy Case), (b) a material impairment of the ability
of the Applicant to perform its obligations under the Facility Documents or (c)
a material impairment of the rights and remedies of the Issuing Bank under the
Facility Documents or a material adverse effect upon the legality,


PAGE \* MERGEFORMAT 13

--------------------------------------------------------------------------------





validity, binding effect or enforceability against the Applicant of the Facility
Documents; provided, however, that the filing and prosecution of the Bankruptcy
Case and the consequences that customarily result from reorganization under
Chapter 11 of the Bankruptcy Code shall not be considered in determining whether
there has been a “Material Adverse Effect”.
“Maximum Rate” shall have the meaning assigned to such term in Section 8.10.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA and that is subject to Title IV of ERISA with respect to
which the Applicant, any Subsidiary or (a) is making or has an obligation to
make contributions, (b) has within any of the preceding six plan years made or
had an obligation to make contributions or (c) otherwise could incur liability
(including any liability on the account of any ERISA Affiliate).
“NRG Credit Agreement” shall mean that certain Second Amended and Restated
Credit Agreement, dated as of June 30, 2016 (as amended, restated, supplemented
or otherwise modified from time to time), by and among, among others, NRG
Energy, Inc. (“NRG”), as the borrower thereunder, Citicorp North America, Inc.,
as administrative agent and the collateral agent, certain Issuing Banks party
thereto and certain lenders party thereto.
“NRG LC Agreement” shall mean that certain Revolving Letter of Credit
Reimbursement Agreement, dated as of June 14, 2017, among the Applicant, the
Subsidiaries of the Applicant party thereto and NRG as LC Agent thereunder.
“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants and duties of, the Applicant arising in connection with Letters of
Credit including under the L/C Cash Collateral Agreement and the other Facility
Documents, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
the Applicant of any proceeding under any Debtor Relief Laws naming such Person
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding. Without limiting the generality of the
foregoing, the obligations of the Applicant under the Facility Documents include
the obligation (including guarantee obligations) to pay reimbursement
obligations, charges, expenses, fees, Attorney Costs, indemnities and other
amounts payable by the Applicant in respect of any Letters of Credit or the L/C
Facility.
“OFAC” shall have the meaning assigned to such term in Section 3.14(b)(iv).
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Facility Document, or sold or assigned an interest in any Facility Document).
“Other Taxes” shall mean all present or future stamp, documentary, intangible,
recording, filing or similar Taxes from any payment made under any Facility
Document or from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, the Facility Documents, except any such Taxes that
are Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.07).
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“Permitted Business” shall mean the business of acquiring, constructing,
managing, developing, improving, maintaining, leasing, owning and operating
power or energy related facilities, together with any related assets or
facilities, as well as any other activities reasonably related to, ancillary to,
or incidental to, any of the foregoing activities (including acquiring and
holding reserves), including investing in power or energy related facilities.


PAGE \* MERGEFORMAT 13

--------------------------------------------------------------------------------





“person” or “Person” shall mean any natural person, corporation, business trust,
joint venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.
“Petition Date” shall have the meaning assigned to such term in the recitals to
this Agreement.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by the Applicant,
any Subsidiary or with respect to which the Applicant or any Subsidiary could
incur liability (including on account of any ERISA Affiliate or under Section
4069 of ERISA).
“Postpetition Material Indebtedness” shall mean any indebtedness for borrowed
money incurred after the Petition Date (other than the Facility Letters of
Credit hereunder) of the Applicant or any Subsidiary that is a Debtor in an
aggregate principal amount equal to or exceeding $15 million.
“Recipient” shall mean the Issuing Bank and permitted assigns or successors, if
any.
“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, officers, employees and
Issuing Banks of such person and such person’s Affiliates.
“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, dumping,
disposing or depositing in, into, onto or through the Environment.
“Reorganization Plan” shall mean a plan of reorganization or liquidation in the
Bankruptcy Case of the Applicant.
“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan.
“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.
“Restructuring Support Agreement” shall mean that certain Restructuring Support
and Lock-Up Agreement, dated as of June 12, 2017, by and among the Applicant and
the other parties thereto, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time.
“S&P” shall mean S&P Global Ratings.
“Sanctions” shall mean any trade or economic sanctions administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, or Her Majesty’s Treasury.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held by the parent or one or
more subsidiaries of the parent, or (b) whose accounts are consolidated with the
accounts


PAGE \* MERGEFORMAT 13

--------------------------------------------------------------------------------





of the parent or one or more subsidiaries of the parent in such parent’s or
subsidiary’s SEC filings. Unless the context otherwise requires, Subsidiary
shall mean a Subsidiary of the Applicant.
“Superpriority Claim” shall mean a claim against the Applicant in the Bankruptcy
Case which is an administrative expense claim having priority over all other
costs and expenses of administration of the kinds specified and ordered pursuant
to any provision of the Bankruptcy Code, including, without limitation, sections
105, 326, 328, 330, 331, 503(b), 507(a), 507(b) and 546(c) of the Bankruptcy
Code, and shall at all times be senior to the rights of Applicant, any successor
trustee, or any other creditor in the Bankruptcy Case or any subsequent
proceedings under the Bankruptcy Code, including, without limitation, any
Chapter 7 proceedings if the Bankruptcy Case is converted to a case under
Chapter 7 of the Bankruptcy Code.
“Taxes” shall mean any and all present or future taxes, levies, imposts,
assessments, duties (including stamp duties), deductions, charges (including ad
valorem charges), withholdings (including backup withholding), fees or similar
charges imposed by any Governmental Authority and any and all interest,
additions to tax and penalties related thereto.
“Termination Date” shall mean the earliest to occur of (a) one year after the
Effective Date, (b) forty-five (45) days after the Petition Date if (x) the
Effective Date has not occurred prior to the expiration of such 45-day period or
(y) the Final Order has not been entered prior to the expiration of such 45-day
period (provided that the time period set forth in this clause (b) may be
extended with the written consent of the Issuing Bank in its sole discretion),
(c) the consummation of a sale of all or substantially all of the assets of the
Applicant pursuant to Section 363 of the Bankruptcy Code, (d) the effective date
of any plan of reorganization for the Applicant, and (e) the date on which the
Obligations consisting of the Letters of Credit Exposure shall have been repaid
(or cash collateralized at 103%) and all further commitments and obligations of
the Issuing Bank hereunder and under the Facility Documents shall have been
irrevocably terminated pursuant to Section 7.01 or otherwise.
“Transactions” shall mean the execution and delivery of this Agreement, the
issuance, if any, of Facility Letters of Credit hereunder, the deposit of funds
as required hereby, the payment of fees and expenses related thereto.
“Trustee” shall mean the United States Trustee for the Southern District of
Texas.
“UCC” shall mean the Uniform Commercial Code as in effect in the applicable
state of jurisdiction.
“USA PATRIOT Act” shall have the meaning assigned to such term in Section 8.19.
“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
SECTION 1.02    Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The words “assets” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
All references herein to Articles, Sections, Exhibits and Schedules shall be
deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context shall otherwise require. Any reference to any
law or regulation herein shall refer to such law or regulation as amended,
modified or supplemented from time to time. Except as otherwise expressly
provided herein, any reference in this Agreement to any Facility Document shall
mean such document as amended, restated, supplemented or otherwise modified from
time to time. Except as otherwise expressly provided herein, all terms of an


PAGE \* MERGEFORMAT 13

--------------------------------------------------------------------------------





accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that, if the Applicant notifies the Issuing
Bank that the Applicant requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Effective Date in GAAP or
in the application thereof on the operation of such provision, regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.
SECTION 1.03    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the maximum
amount available to be drawn of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any related document, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.
ARTICLE II    

THE CREDITS
SECTION 2.01    Collateralized L/C Accounts.
(a)    Establishment of Letter of Credit Account. Subject to the terms and
conditions set forth herein and in the Final Order, the Applicant shall
establish the Letter of Credit Account on or prior to the Effective Date.
Amounts on deposit in the Letter of Credit Account shall be invested, or caused
to be invested, by the Issuing Bank solely as set forth in subsection (d) below.
(b)    Deposits in Letter of Credit Account. On the Effective Date, the Letter
of Credit Account will be funded by the Applicant with cash of the Applicant and
its Subsidiaries in an amount equal to $3,030,000 (the “Initial Deposit”).
Thereafter, the Letter of Credit Account will be funded by the Applicant from
time to time in an amount not to exceed 101% of the L/C Exposure Cap (except as
required pursuant to Section 2.02(c)).
(c)    Withdrawals from and Closing of Letter of Credit Account. Amounts on
deposit in the Letter of Credit Account shall be withdrawn and distributed as
follows:
(i)    on any date on which the Issuing Bank is to be reimbursed by the
Applicant for any payment or reimbursement made by the Issuing Bank with respect
to a Letter of Credit, the Issuing Bank shall, unless the Applicant shall have
so reimbursed the Issuing Bank in cash in accordance with Section 2.05(e),
withdraw from the Letter of Credit Account an amount equal to the amount of such
payment or reimbursement;
(ii)    if, at any time, amounts in the Letter of Credit Account shall be
greater than 101% of the L/C Exposure at such time (except as required pursuant
to Section 2.02(c)), then the Applicant may withdraw the amount of such excess,
provided that at such time (i) no Default has occurred and is continuing or
would result therefrom, (ii) the Applicant shall have delivered to the Issuing
Bank a certificate executed by a Financial Officer to the foregoing effect and
(iii) after giving effect to such withdrawal, the L/C Deposit Amount would not
be less than 101% of the L/C Exposure at such time (except as required pursuant
to Section 2.02(c)); and
(iii)    upon the Termination Date and the expiration or cancellation of all
outstanding Letters of Credit (or the establishment of a “backstop” letter of
credit or other cash collateralization thereof at 103%, in each case, pursuant
to arrangements satisfactory to the Issuing Bank in its sole discretion), the
Issuing Bank (x) shall withdraw from the Letter of Credit Account the aggregate


PAGE \* MERGEFORMAT 13

--------------------------------------------------------------------------------





amount then on deposit therein and make such funds available to the Applicant
and (y) shall close the Letter of Credit Account.
(d)    Investment of L/C Deposit Amount. The Issuing Bank may, on behalf of the
Applicant, invest the L/C Deposit Amount in an account or investment maintained
by the Issuing Bank or an Affiliate thereof, in each case reasonably acceptable
to the Applicant and the Issuing Bank in their respective sole discretion.
SECTION 2.02    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein and in the
Final Order, the Applicant may request the issuance of Facility Letters of
Credit for its own account or the account of any direct or indirect Subsidiary
of Applicant in a form reasonably acceptable to the Issuing Bank in its sole
discretion, at any time and from time to time from the Effective Date and prior
to the L/C Expiration Date. In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any form of
letter of credit application or other agreement submitted by the Applicant to,
or entered into by the Applicant with, the Issuing Bank relating to any Letter
of Credit, the terms and conditions of this Agreement shall control. It is
hereby acknowledged and agreed that each of the Existing Letters of Credit shall
constitute a “Facility Letter of Credit” for all purposes of this Agreement and
shall be deemed issued under this Agreement on the Effective Date; provided that
to the extent the Applicant is not the applicant thereunder (i) such Existing
Letter of Credit is amended so that the Applicant is listed as an applicant
thereunder and (ii) a notice of such amendment has been provided to the
beneficiary of such Existing Letter of Credit; provided further that from and
after the Effective Date, the Applicant and the Issuing Bank agree that each
Existing Letter of Credit and any letter of credit application related thereto
shall be solely the Obligation of the Applicant hereunder and shall not be an
obligation of NRG or any Subsidiary of NRG under the NRG Credit Agreement or the
NRG LC Agreement or any related document executed in connection with the NRG
Credit Agreement or the NRG LC Agreement.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Facility Letter of Credit (or the amendment, renewal
(other than an automatic renewal in accordance with paragraph (c) of this
Section 2.02) or an extension of an outstanding Letter of Credit), the Applicant
shall hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank (two (2) Business Days in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Facility
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section 2.02), the amount
of such Letter of Credit, the name and address of the beneficiary thereof and
such other information as shall be necessary to issue, amend, renew or extend
such Letter of Credit. If requested by the Issuing Bank, the Applicant also
shall submit a letter of credit application on the Issuing Bank’s standard form
in connection with any request for a Facility Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Applicant shall be
deemed to represent and warrant that), after giving effect to such issuance
amendment, renewal or extension and the payment of all Obligations then due and
payable, the L/C Deposit Amount shall not be less than 101% of the L/C Exposure
(after giving effect to any substantially simultaneous reduction in the L/C
Exposure and any increases to the L/C Deposit Amount in connection with the
release of any cash collateral held in respect of a letter of credit that is to
be replaced by such Facility Letter of Credit; provided that the Applicant
agrees to provide irrevocable instructions to the related depositary bank (if
any) to effectuate the transfer of such funds to the Letter of Credit Account
promptly after it receives confirmation that the letter of credit being replaced
by such Facility Letter of Credit has expired or otherwise terminated in
accordance with its terms); and provided, further, that, (i) no new Facility
Letter of Credit shall be issued if the conditions to such issuance have not
been met, and (ii) the Issuing Bank shall not be required to issue, amend or
renew any Letter of Credit (except to reduce the face amount thereof) if, (A)
after giving effect thereto, the L/C Exposure with respect to all Letters of
Credit would exceed the L/C Exposure Cap, or (B) (1) any event of default or
other condition shall occur with respect to any Postpetition Material
Indebtedness, the effect of which is to enable or permit (with all applicable
grace periods having expired) the holder or holders of such Postpetition
Material Indebtedness or any trustee or Issuing Bank on its or their behalf to
cause such Postpetition Material Indebtedness to become due, or require the
prepayment, repurchase, redemption or defeasance thereof, prior to scheduled
maturity,


PAGE \* MERGEFORMAT 13

--------------------------------------------------------------------------------





or such Postpetition Material Indebtedness shall become due and payable prior to
its stated maturity or (2) the Applicant or any of the Subsidiaries shall fail
to pay the principal of any Postpetition Material Indebtedness at the stated
final maturity thereof.
(c)    Letter of Credit Expiration Date. Each Facility Letter of Credit shall
expire at or prior to the close of business on the earlier of the date one year
after the date of the issuance of such Facility Letter of Credit (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension); provided that any Facility Letter of Credit with a one-year tenor
may provide for the automatic renewal thereof for additional one-year periods
(which, in no event, shall extend beyond the date referred to in clause (B) of
this paragraph (c)) and the L/C Expiration Date; provided that, notwithstanding
the foregoing, if the other conditions to issuance are then satisfied, the
Applicant may request the issuance of a Facility Letter of Credit (prior to the
L/C Expiration Date) having an expiry date that is later than the L/C Expiration
Date (but in no event later than the date that is twelve (12) months after the
L/C Expiration Date) provided, further that, until the Termination Date, such
Facility Letters of Credit shall be cash collateralized in an amount equal to
101% of the relevant L/C Exposure, and after the Termination Date, such Facility
Letters of Credit shall be cash collateralized (as otherwise provided for
herein) in an amount equal to 103% of the relevant L/C Exposure, and all
obligations in this Agreement to cash collateralize such Facility Letters of
Credit shall survive the satisfaction or discharge of all other Obligations and
the termination of this Agreement or any other Facility Document.
(d)    Reimbursement. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the Applicant shall be liable for reimbursing
such L/C Disbursement by paying to the Issuing Bank an amount equal to such L/C
Disbursement in Dollars, not later than 5:00 p.m., New York time, on the
Business Day immediately following the date the Applicant receives notice under
paragraph (f) of this Section 2.02 of such L/C Disbursement; provided that, the
Applicant’s reimbursement obligation shall be satisfied by funds withdrawn by
the Issuing Bank from the Letter of Credit Account and transferred to the
Issuing Bank.
(e)    Repayment of Letters of Credit. The Applicant’s obligation to reimburse
the Issuing Bank with respect to the drawing upon of any Letter of Credit shall
be satisfied by funds withdrawn from the Letter of Credit Account by the Issuing
Bank in accordance with Section 2.01(c)(i).
(f)    Obligations Absolute. The obligation of the Applicant to reimburse the
Issuing Bank for L/C Disbursements as provided in paragraph (d) of this
Section 2.02 shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or any term or provision therein, (ii)
any draft or other document presented under a Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.02, constitute a legal or
equitable discharge of, or provide a right of setoff against, the Applicant’s
obligations hereunder; provided that, in each case, payment by the Issuing Bank
shall not have constituted gross negligence or willful misconduct. Neither the
Issuing Bank nor any of its Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the extent of any
direct damages (as opposed to consequential or punitive damages, claims in
respect of which are hereby waived to the extent permitted by applicable law)
suffered by the Applicant that are determined by a court having jurisdiction to
have been caused by (i) the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof or (ii) the Issuing Bank’s refusal to issue
a Letter of Credit in accordance with the terms of this Agreement. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank, the Issuing Bank shall be deemed to
have exercised care in each such determination and each refusal to issue a
Letter of Credit. In


PAGE \* MERGEFORMAT 13

--------------------------------------------------------------------------------





furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Applicant and the applicable Subsidiary (if such Letter of Credit is issued for
the account of such Subsidiary) by electronic communication of such demand for
payment and whether the Issuing Bank has made or will make a L/C Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Applicant of its obligation to reimburse the Issuing Bank.
(h)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Applicant, the Issuing Bank and the
successor to the Issuing Bank. At the time any such replacement or resignation
shall become effective, the Applicant shall pay all unpaid fees accrued for the
account of the replaced or retiring Issuing Bank pursuant to Section 2.03. From
and after the effective date of any such replacement or resignation, (i) the
successor to the Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to the previous Issuing Bank, or to such successor
and the previous Issuing Banks, as the context may require. After the
replacement or resignation of the Issuing Bank hereunder, the replaced or
retired Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of the Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement but shall not be
required to issue additional Facility Letters of Credit.
SECTION 2.03    Fees.
(a)    The Applicant agrees to pay to the Issuing Bank (x) ten (10) Business
Days after the last day of March, June, September and December of each year a
fronting fee in respect of each Letter of Credit issued by the Issuing Bank for
the period from and including the date of issuance of such Letter of Credit to
and including the termination of such Letter of Credit, computed at a rate equal
to 0.125% (or such other percentage to be mutually agreed upon between the
Applicant and the Issuing Bank) per annum of the daily average stated amount of
such Letter of Credit), plus (y) in connection with the issuance, amendment or
transfer of any such Letter of Credit or any L/C Disbursement thereunder, the
Issuing Bank’s customary documentary and processing charges (collectively,
“Fees”). All Fees that are payable on a per annum basis shall be computed on the
basis of the actual number of days elapsed in a year of 360 days. All Fees shall
be paid directly to the Issuing Bank, as applicable. Once paid, none of the Fees
shall be refundable under any circumstances.
(b)    The Applicant shall also pay all fees pursuant to the Fee Letter in
accordance with the terms thereof; provided that it shall not be a breach of
this provision if the Applicant shall fail to timely pay any such quarterly fee
as the direct result of not having received an invoice from the Issuing Bank,
but only if when subsequently received by the Applicant, the Applicant pays such
invoiced fee within five (5) Business Days after receipt thereof.
SECTION 2.04    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
capital or liquidity requirement against assets of, deposits with or for the
account of, or credit extended by, the Issuing Bank;
(ii)    subject the Issuing Bank to any Taxes (other than for (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on: (1) any Letter of Credit,
(2) any Facility Document, (3) the performance by the


PAGE \* MERGEFORMAT 13

--------------------------------------------------------------------------------





Issuing Bank of its obligations with respect to any Facility Document, or (4)
change the basis of Tax applicable to payments to the Issuing Bank in respect
thereof; or
(iii)    impose on the Issuing Bank any other condition, cost or expense (other
than Taxes) affecting this Agreement or Letters of Credit issued by the Issuing
Bank;
and the result of any of the foregoing shall be to increase the cost to the
Issuing Bank of issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by the Issuing Bank hereunder (whether
of principal, interest or otherwise), then the Applicant will pay to the Issuing
Bank such additional amount or amounts as will compensate the Issuing Bank for
such additional costs incurred or reduction suffered.
(b)    If the Issuing Bank determines that any Change in Law regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on the Issuing Bank’s capital or on the capital of the Issuing Bank’s
holding company, if any, as a consequence of this Agreement or the Letters of
Credit issued by the Issuing Bank, to a level below that which the Issuing Bank
or the Issuing Bank’s holding company could have achieved but for such Change in
Law (taking into consideration the Issuing Bank’s policies and the policies of
the Issuing Bank’s holding company with respect to capital adequacy), then from
time to time the Applicant shall pay to the Issuing Bank such additional amount
or amounts as will compensate the Issuing Bank or the Issuing Bank’s holding
company for any such reduction suffered.
(c)    A certificate of the Issuing Bank setting forth the amount or amounts
necessary to compensate the Issuing Bank or its holding company, as specified in
paragraph (a) or (b) of this Section 2.04 shall be delivered to the Applicant
and shall be conclusive absent manifest error. The Applicant shall pay the
Issuing Bank the amount shown as due on any such certificate within ten (10)
days after receipt thereof.
(d)    Promptly after the Issuing Bank, has determined that it will make a
request for increased compensation pursuant to this Section 2.04, the Issuing
Bank shall notify the Applicant thereof. Failure or delay on the part of the
Issuing Bank to demand compensation pursuant to this Section 2.04 shall not
constitute a waiver of the Issuing Bank’s right to demand such compensation;
provided that the Applicant shall not be required to compensate the Issuing Bank
pursuant to this Section 2.04 for any increased costs or reductions incurred
more than one hundred eighty (180) days prior to the date that the Issuing Bank
notifies the Applicant of the Change in Law giving rise to such increased costs
or reductions and of the Issuing Bank’s intention to claim compensation
therefor; provided, further, that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.
(e)    Notwithstanding any other provision of this Section 2.04, the Issuing
Bank shall not demand compensation for any increased cost or reduction pursuant
to this Section 2.04 if it shall not at the time be the general policy and
practice of the Issuing Bank to demand such compensation in similar
circumstances under comparable provisions of other letter of credit agreements.
SECTION 2.05    Taxes.
(a)    Any and all payments by or on account of any obligation of the Applicant
under any Facility Document shall be made free and clear of and without
deduction or withholding for any Taxes except as required by applicable law. If
any applicable law (as determined in the good faith discretion of the Applicant
or applicable withholding agent) requires the deduction or withholding of any
Tax from any such payment by Applicant or applicable withholding agent, then the
Applicant or applicable withholding agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
Applicant shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions or withholdings applicable
to additional sums payable under this Section 2.05(a)) the applicable Recipient
receives an amount equal to the sum it would have received had no such
deductions or withholding been made.


PAGE \* MERGEFORMAT 13

--------------------------------------------------------------------------------





(b)    The Applicant shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)    The Applicant shall indemnify each Recipient within ten (10) days after
written demand therefor, for the full amount of any Indemnified Taxes payable by
such Recipient on or with respect to any payment by or on account of any
obligation of the Applicant under any Facility Document (including any
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.05) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Applicant by the
Issuing Bank shall be conclusive absent manifest error.
(d)    As soon as practicable after any payment of Taxes by the Applicant to a
Governmental Authority, the Applicant shall deliver to the Issuing Bank the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Issuing Bank.
(e)    Any Recipient that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Facility Document, shall
deliver to the Applicant or the applicable withholding agent, at the time or
times reasonably requested by the Applicant or the applicable withholding agent,
such properly completed and executed documentation reasonably requested as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, if reasonably requested by the Applicant or the
applicable withholding agent, any Recipient shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Applicant or the applicable withholding agent as will enable the Applicant and
any applicable withholding agent to determine whether or not such Recipient is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.05(e)(i), (ii) and (iii)) shall not be
required if in the Recipient’s reasonable judgement such completion, execution
or submission would subject such Recipient to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Recipient.
Without limiting the generality of the foregoing:
(i)    Each Recipient shall deliver to the Applicant (and, if applicable, to the
withholding agent) on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Applicant or
an applicable withholding agent) two properly completed and duly signed copies
of Internal Revenue Service Form W-9 (or any successor forms) certifying that
such Recipient is exempt from U.S. federal backup withholding.
(ii)    If any Recipient is not a U.S. Person shall deliver to the Applicant
(and, if applicable, to the withholding agent) (in such number of copies as
shall be requested by Applicant and the applicable withholding agent) on or
prior to the date on which such Recipient becomes a party to this Agreement or
to any Facility Document (and from time to time thereafter upon the reasonable
request of the Applicant or an applicable withholding agent), executed originals
of any form prescribed by applicable law or other documentation reasonably
requested by the Applicant or an applicable withholding agent that will result
in no U.S. federal withholding with respect to payments made under any Facility
Document;
(iii)    If a payment made to a Recipient under any Facility Document would be
subject to U.S. federal withholding Tax imposed by FATCA if the Recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Applicant (or applicable withholding agent) at
the time or times prescribed by applicable law and at such time or times
reasonably requested by the Applicant or the applicable withholding agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and


PAGE \* MERGEFORMAT 13

--------------------------------------------------------------------------------





such additional documentation reasonably requested by the Applicant or the
applicable withholding agent as may be necessary (as determined by the Applicant
or the applicable withholding agent) (A) for the Applicant and the applicable
withholding agent to comply with its obligations under FATCA and (B) to
determine whether the Recipient has or has not complied with the Recipient’s
obligations under FATCA and, if necessary, to determine the amount to deduct and
withhold from such payment. For purposes of this clause (iii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.
(iv)    Notwithstanding any other provision of this Section 2.05(e), the Issuing
Bank shall not be required to deliver any form that the Issuing Bank is not
legally eligible to deliver.
Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Applicant or the applicable
withholding agent in writing of its legal inability to do so.
(f)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.05 (including any payment of additional amounts
pursuant to this Section 2.05), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.05 with respect to the Taxes giving rise to such refund), net of
all reasonable out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this paragraph (f) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. This paragraph (f) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the indemnifying party or
any other person. Notwithstanding anything to the contrary in this paragraph
(f), in no event will indemnifying party be required to pay amounts to the
indemnified party pursuant to this paragraph (f) to the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
has never been paid.
(g)    For purposes of this Section 2.05, the term “applicable law” includes
FATCA.
(h)    Each party’s obligations under this Section 2.05 shall survive the
resignation or replacement of the Issuing Bank, the termination of the Letters
of Credit and the repayment, satisfaction or discharge of all obligations under
any Facility Document.
SECTION 2.06    Payments Generally.
Unless otherwise specified, the Applicant shall make each payment required to be
made by it hereunder (whether of fees or reimbursement of L/C Disbursements of
amounts payable under Section 2.04 or Section 2.05, or otherwise) prior to 2:00
p.m., New York time, on the date when due, in immediately available funds,
without condition or deduction for any defense, recoupment, set-off or
counterclaim. Any amounts received after such time on any date (other than
payments made by the Issuing Bank by withdrawing and applying such amounts from
the Letter of Credit Account) may, in the discretion of the Issuing Bank, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the Issuing
Bank to the applicable account designated to the Applicant by the Issuing Bank.
If any payment hereunder shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day. All
payments hereunder of (i) reimbursement obligations with respect to any Letter
of Credit or (ii) any other amount due hereunder or under another Facility
Document shall be made in Dollars.
SECTION 2.07    Mitigation Obligations. If the Issuing Bank requests
compensation under Section 2.04, or if the Applicant is required to pay any
additional amount to the Issuing Bank or any


PAGE \* MERGEFORMAT 13

--------------------------------------------------------------------------------





Governmental Authority for the account of the Issuing Bank pursuant to
Section 2.05, then the Issuing Bank shall use reasonable efforts to designate a
different issuing office for funding the Letters of Credit hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or Affiliates, if, in the reasonable judgment of the Issuing Bank, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.04 or Section 2.05, as applicable, in the future and (ii) would not
subject the Issuing Bank to any material unreimbursed cost or expense and would
not otherwise be disadvantageous to the Issuing Bank in any material respect.
The Applicant hereby agrees to pay all reasonable costs and expenses incurred by
the Issuing Bank in connection with any such designation or assignment.
SECTION 2.08    Accrued Interest in Letter of Credit Collateral Account. On the
last Business Day of each month, the Issuing Bank shall pay (or cause to be
paid) any accrued interest in respect of the Letter of Credit Account to the
Applicant.
SECTION 2.09    Priority and Liens.
(a)    The Applicant hereby covenants and agrees that upon the entry of, and
subject to, the Final Order, its Obligations hereunder and under the Facility
Documents: (i) pursuant to Section 364(c)(1) of the Bankruptcy Code, shall at
all times constitute an allowed Administrative Claim in the Bankruptcy Case and
(ii) pursuant to Section 364(c)(2) of the Bankruptcy Code, shall at all times be
secured by a valid, binding, continuing, enforceable, non-avoidable, fully
perfected first priority Lien (subject to the terms of the L/C Cash Collateral
Agreement and the Final Order) on all of its cash maintained in the Letter of
Credit Account and any investment of the funds contained therein.
(b)    The relative priorities of the Liens described in this Section 2.09 with
respect to the L/C Collateral shall be as set forth in the Final Order and the
L/C Cash Collateral Agreement. In accordance with the Final Order, all of the
Liens described in this Section 2.09 shall be effective and perfected upon entry
of the Final Order without the necessity of filing, executing or recording
financing statements, security agreements, control agreements, or other
documents. If the Issuing Bank, in its sole discretion, nonetheless chooses to
file such financing statements, security agreements, control agreements, or
other documents or otherwise confirm perfection of any security interests and
Liens, the Issuing Bank is authorized to effect such filings and recordations,
and all such financing statements, security agreements, control agreements, or
similar documents shall be deemed to have been filed or recorded as of the
Petition Date.
SECTION 2.10    No Discharge; Survival of Claims. The Applicant agrees that (a)
its Obligations under the Facility Documents shall not be discharged by the
entry of an order confirming a Reorganization Plan (and the Applicant, pursuant
to Section 1141(d)(4) of the Bankruptcy Code, hereby waives any such discharge)
and (b) the Administrative Claim granted to the Issuing Bank pursuant to the
Final Order and the Liens granted to the Issuing Bank pursuant to the Final
Order shall not be affected in any manner by the entry of an order confirming a
Reorganization Plan.
SECTION 2.11    Payment of Obligations. Upon the Termination Date, the
Obligations of the Applicant under this Agreement or any of the other Facility
Documents shall be due and payable (other than indemnification and other
contingent obligations, in each case, not then due and payable) and all
outstanding Letters of Credit shall be, at the election of the Applicant (a)
canceled or returned, (b) cash collateralized at 103% or (c) be subject to such
other treatment as agreed to in writing by the Issuing Bank in its sole
discretion and the Issuing Bank shall be entitled to immediate payment in cash
in full of such Obligations without further application to or order of the
Bankruptcy Court.
ARTICLE III    

REPRESENTATIONS AND WARRANTIES


PAGE \* MERGEFORMAT 13

--------------------------------------------------------------------------------





The Applicant represents and warrants to the Issuing Bank that:
SECTION 3.01    Organization; Powers. The Applicant and each of its Subsidiaries
(x) that is a Debtor or (y) for whose benefit a Letter of Credit has been issued
and remains in effect (a) is a partnership, limited liability company or
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization, (b) has all requisite power and
authority to own its assets and to carry on its business as now conducted, (c)
is qualified to do business in each jurisdiction where such qualification is
required, except where the failure so to qualify would not reasonably be
expected to have a Material Adverse Effect, and (d) subject to the entry of the
Final Order, has the power and authority to execute, deliver and perform its
obligations under each of the Facility Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party and, in the
case of the Applicant, to borrow and otherwise obtain credit hereunder.
Notwithstanding the foregoing, the representations contained in this
Section 3.01 shall only be made (or deemed made) with respect to any Subsidiary
if and to the extent that the inaccuracy thereof could not reasonably be
expected to be material to the interests of the Issuing Bank.
SECTION 3.02    Authorization. Subject to the entry of the Final Order, the
execution, delivery and performance by the Applicant of each of the Facility
Documents to which it is a party (a) have been duly authorized by all corporate
or stockholder action required to be obtained by the Applicant and (b) will not
violate (i) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or by-laws of the Applicant, (ii) any
applicable order of any court or any rule, regulation or order of any
Governmental Authority or (iii) any indenture, agreement or other instrument to
which the Applicant is a party, with respect to clauses (ii) and (iii) where any
such violation would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
SECTION 3.03    Enforceability. Subject in each case to the entry of the Final
Order, this Agreement has been duly executed and delivered by the Applicant and
constitutes, and each other Facility Document when executed and delivered by the
Applicant will constitute, a legal, valid and binding obligation of the
Applicant enforceable against the Applicant in accordance with its terms,
subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (iii)
implied covenants of good faith and fair dealing.
SECTION 3.04    Governmental Approvals. Subject to the entry of the Final Order,
no action, consent or approval of, registration or filing with or any other
action by any Governmental Authority is or will be required in connection with
the Transactions except for (a) such consents, authorizations, filings or other
actions that have been made or obtained and are in full force and effect and (b)
such actions, consents and approvals the failure to be obtained or made which
would not reasonably be expected to have a Material Adverse Effect.
SECTION 3.05    Financial Statements. There has heretofore been furnished to the
Issuing Bank the consolidated balance sheets as of December 31, 2016 and related
consolidated statements of operations, stockholders’ equity and comprehensive
income and cash flows of GenOn Energy, Inc. and its subsidiaries for the fiscal
year ended December 31, 2016, audited by KPMG LLP, independent public
accountants, and certified by the chief financial officer of GenOn Energy, Inc.;
such financial statements (A) have been prepared in accordance with GAAP and (B)
present fairly and accurately the consolidated financial condition and results
of operations and cash flows of the Applicant and its subsidiaries as of the
dates and for the periods to which they relate.
SECTION 3.06    [Reserved].


PAGE \* MERGEFORMAT 13

--------------------------------------------------------------------------------





SECTION 3.07    No Material Adverse Effect. Since December 31, 2016, there has
been no event or occurrence that has resulted in or would reasonably be expected
to result in, individually or in the aggregate, any Material Adverse Effect.
SECTION 3.08    Litigation; Compliance with Laws.
(a)    Except for the Bankruptcy Case and as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, there are no
actions, suits, investigations or proceedings at law or in equity or by or on
behalf of any Governmental Authority or in arbitration now pending against, or,
to the knowledge of the Applicant, threatened in writing against, the Applicant
or any of its Subsidiaries (x) that is a Debtor or (y) for whose benefit a
Letter of Credit has been issued and remains in effect or any business, property
or rights of any such person as of the Effective Date, that involve any Facility
Document or the Transactions. To the knowledge of the Applicant, there are no
existing facts or circumstances (including any Releases of Hazardous Materials)
that could reasonably be expected to result in the assertion of any such
Environmental Claim.
(b)    None of the Applicant, the Subsidiaries or their respective assets is, as
of the Effective Date, in violation of (nor will the continued operation of
their material assets as currently conducted violate) any currently applicable
law, rule or regulation, in each case, except where such violation or default
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. To the knowledge of the Applicant, continued compliance
with Environmental Laws (including those that are or are expected to become
applicable) can be timely attained and maintained without material expense.
Notwithstanding the foregoing, the representations contained in this Section
3.08 shall only be made (or deemed made) with respect to any Subsidiary if and
to the extent that the inaccuracy thereof would not reasonably be expected to be
material to the interests of the Issuing Bank.
SECTION 3.09    Investment Company Act. The Applicant is not an “investment
company” as defined in, or subject to registration under, the Investment Company
Act of 1940, as amended.
SECTION 3.10    Use of Letters of Credit. No Letter of Credit issued pursuant to
this Agreement shall be used by the Applicant (i) in any way that would violate
the provisions of Section 3.14, Section 6.05, or Section 6.06 or (ii) as credit
support for any Postpetition Material Indebtedness.
SECTION 3.11    Tax Returns.
(a)    Each of the Applicant and each of its Subsidiaries has timely filed or
caused to be timely filed all federal, state, local and non-U.S. Tax returns
required to have been filed by it that are material to such companies taken as a
whole and each such Tax return is true and correct in all material respects, has
timely paid or caused to be timely paid all material Taxes shown thereon to be
due and payable by it and all other material Taxes or assessments, except Taxes
or assessments that are being contested in good faith by appropriate proceedings
in accordance with Section 5.02 and for which the Applicant or any of its
Subsidiaries (as the case may be) has set aside on its books adequate reserves
in accordance with GAAP and has materially complied with all of its obligations
in its capacity as withholding agent under applicable law;
(b)    Each of the Applicant and each of its Subsidiaries has paid in full or
made adequate provision (in accordance with GAAP) for the payment of all Taxes
not yet due, which Taxes, if not paid or adequately provided for, would
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect; and
(c)    Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect: with respect to each of the
Applicant and its Subsidiaries, there are no claims being asserted in writing
with respect to any Taxes (other than any claims filed with the Bankruptcy
Court), no presently effective waivers or extensions of statutes of limitation
with respect to Taxes have been given or requested and no Tax returns are being
examined by, and no written notification of intention to examine has been
received from, the Internal Revenue Service or any other taxing authority.


PAGE \* MERGEFORMAT 13

--------------------------------------------------------------------------------





SECTION 3.12    No Material Misstatements. All written information (other than
any projections, estimates and information of a general economic and/or industry
nature) (the “Information”) concerning the Applicant, the Subsidiaries, the
Transactions and any other transactions contemplated hereby prepared by or on
behalf of the foregoing or their representatives (excluding any reserve reports)
and made available to the Issuing Bank in connection with the Transactions, when
taken as a whole, were true and correct in all material respects, as of the date
such Information was furnished to the Issuing Bank and as of the Effective Date
and did not contain any untrue statement of a material fact as of any such date
or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements were made.
SECTION 3.13    Employee Benefit Plans. Each of the Applicant, the Subsidiaries
and the ERISA Affiliates is in compliance with the applicable provisions of
ERISA and the provisions of the Code relating to Plans and the regulations and
published interpretations thereunder, except for such noncompliance that would
not reasonably be expected to have a Material Adverse Effect. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other ERISA Events which have occurred or for which liability is reasonably
expected to occur, would reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.14    Anti-Terrorism, Sanctions, and FCPA.
(a)    The Applicant and, to the knowledge of the Applicant, the officers,
directors, employees, brokers, or Affiliates of the Applicant are in compliance
in all material respects with any laws relating to: (1) terrorism or money
laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56; (2) Sanctions;
and (3) the FCPA
(b)    Neither the Applicant nor any Subsidiary, nor, to the knowledge of the
Applicant any officers, directors, employees, broker, or Affiliate of the
Applicant acting or benefiting in any capacity in connection with any Letter of
Credit is, or is owned or controlled by one or more persons that are, any of the
following:
(i)    a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
(ii)    a person owned or controlled by, or acting for or on behalf of, any
person that is listed in the annex to, or is otherwise a target of, the
Executive Order;
(iii)    a person with which the Issuing Bank is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law or Sanctions;
(iv)    a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list; or
(v)    a person that is (i) currently the subject or target of any Sanctions or
(ii) located, organized or resident in a Designated Jurisdiction.
(c)    Neither the Applicant nor any Subsidiary, and, to the knowledge of the
Applicant, no officers, directors or employees thereof, when acting on behalf of
any Subsidiary has taken any action, directly or indirectly, that would result
in a violation by such persons of the FCPA, including, without limitation,
making use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, in contravention of the
FCPA and the Applicant, its


PAGE \* MERGEFORMAT 13

--------------------------------------------------------------------------------





Subsidiaries and, to the knowledge of the Applicant, its Affiliates have
conducted their businesses in compliance with the FCPA in all material respects.
ARTICLE IV    

CONDITIONS OF EFFECTIVENESS AND OBLIGATION TO ISSUE LETTERS OF CREDIT
SECTION 4.01    Conditions Precedent to Effectiveness. The effectiveness of this
Agreement and the obligation of the Issuing Bank to issue Letters of Credit
hereunder is subject to the satisfaction of the following conditions precedent
(except to the extent expressly provided otherwise in this Section 4.01):
(a)    The Arranger and the Issuing Bank shall each have received the following,
each dated as of the Effective Date (unless otherwise specified) and in form and
substance satisfactory to the Issuing Bank:
(i)    An executed counterpart of this Agreement from the Applicant;
(ii)    Certified copies of the resolutions of the board of directors of the
Applicant approving the Transactions and entry into the Facility Documents to
which it is a party;
(iii)    A copy of the charter or other constitutive document of the Applicant
and each amendment thereto, certified by an officer of the Applicant as being a
true and correct copy thereof;
(iv)    A certificate of an officer of the Applicant certifying the names and
true signatures of the officers of the Applicant authorized to sign each
Facility Document to which it is or is to be a party and the other documents to
be delivered hereunder and thereunder;
(v)    A customary legal opinion of Kirkland & Ellis LLP, as special counsel to
the Applicant, with respect to corporate matters and the Final Order;
(vi)    A certificate of good standing for the Applicant from the applicable
secretary of state or similar official in its jurisdiction of organization (as
of a date reasonably near the Effective Date);
(vii)    [Reserved];
(viii)    A certificate of a Responsible Officer of the Applicant reasonably
satisfactory in form and substance to the Issuing Bank:
(A)    stating that each of the representations and warranties made by the
Applicant in or pursuant to the Agreement are true and correct in all material
respects on the Effective Date, provided that any representation or warranty
qualified as to materiality shall be true and correct in all respects and any
representation or warranty made solely with respect to a specified prior date
shall be true and correct in all material respects (subject to clause (1) of
this proviso) as of such specified date; and
(B)    stating that no Default or Event of Default after giving effect to
Transactions; and
(ix)    An executed counterpart of the L/C Cash Collateral Agreement in respect
of the Letter of Credit Account from the Applicant.
(b)    [Reserved].


PAGE \* MERGEFORMAT 13

--------------------------------------------------------------------------------





(c)    All costs, fees, expenses (including, without limitation, reasonable and
documented legal fees and expenses) and other compensation, payable to the
Issuing Bank shall have been paid to the extent due and invoiced at least one
(1) day prior to the Effective Date.
(d)    The representations and warranties of the Applicant contained in each
Facility Document to which it is a party shall be true and correct in all
material respects (and in all respects if any such representation or warranty is
already qualified by materiality) on and as of the Effective Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects (or if applicable, in all respects) as of such earlier date).
(e)    At the time of and immediately after the Effective Date, no Default or
Event of Default shall have occurred and be continuing.
(f)    [Reserved].
(g)    The Final Order Entry Date shall have occurred and the Final Order shall
be in full force and effect and shall not have been reversed, stayed, modified,
or vacated on appeal.
(h)    [Reserved]
(i)    No trustee under Chapter 7 or Chapter 11 of the Bankruptcy Code or
examiner with enlarged powers beyond those set forth in Section 1106(a)(3) and
(4) of the Bankruptcy Code shall have been appointed in the Bankruptcy Case.
(j)     Since December 31, 2016, there shall have been no Material Adverse
Effect.
(k)    The amount of the L/C Facility on the Effective Date shall not exceed the
amount authorized by the Final Order.
SECTION 4.02    All Credit Events. On the date of each issuance, amendment
(other than an amendment that does not extend the expiry date or change the
amount available to be drawn), extension or renewal of a Letter of Credit (each
such event a “Credit Event”):
(a)    The Issuing Bank shall have received a notice requesting any issuance of
a Letter of Credit.
(b)    The representations and warranties of the Applicant contained in each
Facility Document to which it is a party shall be true and correct in all
material respects (and in all respects if any such representation or warranty is
already qualified by materiality) on and as of the date of such Credit Event
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date (in
which case such representations and warranties shall be true and correct in all
material respects (or if applicable, in all respects) as of such earlier date).
(c)    At the time of and immediately after such Credit Event, no Default or
Event of Default shall have occurred and be continuing.
(d)    At no time shall the aggregate amount of any Facility Letter of Credit,
together with the aggregate principal amount of all Facility Letters of Credit
then outstanding, exceed the amount under the L/C Facility authorized by the
Final Order. At the time of the issuance of any Facility Letter of Credit the
Final Order shall be in full force and effect, and shall not have been vacated
or reversed, shall not be subject to a stay, and shall not have been modified or
amended in any respect without the prior written consent of the Issuing Bank in
its sole discretion; and if the Final Order is the subject of a pending appeal
in any respect, neither the issuance of any Facility Letter of Credit, the
performance by the Applicant of its obligations under any of the Facility
Documents, nor the security


PAGE \* MERGEFORMAT 13

--------------------------------------------------------------------------------





interest of the Issuing Bank pursuant to the terms of the Facility Documents
shall be the subject of a presently effective stay pending appeal.
(e)    The Final Order shall be in full force and effect and shall not have been
reversed, stayed, modified, or vacated on appeal.
Each Credit Event shall be deemed to constitute a representation and warranty by
the Applicant on the date of such Credit Event as to the applicable matters in
this Section 4.02.
ARTICLE V    

AFFIRMATIVE COVENANTS
The Applicant covenants and agrees with the Issuing Bank that until the
Termination Date has occurred and all Fees and all other expenses or amounts
payable under any Facility Document shall have been paid in full and discharged
(other than indemnification and other contingent obligations, in each case, not
then due and payable), unless the Issuing Bank shall otherwise consent in
writing, the Applicant will and will cause each of its Subsidiaries (x) that is
a Debtor or (y) for whose benefit a Letter of Credit has been issued and remains
in effect to:
SECTION 5.01    Existence; Businesses and Properties. Do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence, except where failure to do so would not reasonably be expected to
have a Material Adverse Effect.
SECTION 5.02    Payment of Obligations. Pay and discharge promptly when due all
material Taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits or in respect of its property, before the same
shall become delinquent or in default; provided, however, that such payment and
discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings, and the Applicant or the
affected Subsidiary, as applicable, shall have set aside on its books adequate
reserves in accordance with GAAP with respect thereto.
SECTION 5.03    Financial Statements and Reports. Applicant shall furnish to the
Issuing Bank:
(a)    within one hundred twenty (120) days after the end of each Fiscal Year
(or, if earlier, contemporaneously with the actual delivery thereof to the
holders of the Applicant’s existing bonds), commencing with the Fiscal Year
ended December 31, 2017, a consolidated balance sheet and related statements of
operations, cash flows and owners’ equity showing the financial position of the
Applicant and the Subsidiaries as of the close of such Fiscal Year and the
consolidated results of their operations during such year, and, after September
30, 2017, setting forth in comparative form the corresponding figures for the
prior fiscal year, all audited by independent public accountants of recognized
national standing and accompanied by an opinion of such accountants to the
effect that such consolidated financial statements (i) have been prepared in
accordance with GAAP and (ii) present fairly and accurately the consolidated
financial condition and results of operations and cash flows of the Applicant
and its Subsidiaries as of the dates and for the periods to which they relate
(it being understood that the delivery by the Applicant of Annual Reports on
Form 10-K of the Applicant and its consolidated Subsidiaries shall satisfy the
requirements of this Section 5.03(a) to the extent such Annual Reports of Form
10-K include the information specified herein);
(b)    commencing with the Fiscal Quarter ended June 30, 2017, within sixty (60)
days after the end of each of the first three Fiscal Quarters of each Fiscal
Year (or, if earlier, contemporaneously with the actual delivery to the holders
of the Applicant’s existing bonds), the consolidated results of their operations
during such fiscal year and the then-elapsed portion of the fiscal year and,
after September 30, 2017, setting forth in comparative form the corresponding
figures for the corresponding periods of the prior fiscal year, in each case,
all certified by a Financial Officer of the Applicant, on behalf of the
Applicant, as having been prepared in accordance with GAAP


PAGE \* MERGEFORMAT 13

--------------------------------------------------------------------------------





and presenting fairly and accurately the consolidated financial condition and
results of operations and cash flows of the Applicant and its Subsidiaries as of
the dates and for the periods to which they relate, subject, in the case of
clauses (A) and (B), to the absence of footnotes and to normal year-end audit
adjustments and impairment testing (it being understood that the delivery by the
Applicant of Quarterly Reports on Form 10-Q of the Applicant and its
consolidated Subsidiaries shall satisfy the requirements of this Section 5.03(b)
to the extent such Quarterly Reports on Form 10-Q include the information
specified herein);
(c)    if and to the extent prepared by or on behalf of the Applicant or any
Debtor Subsidiary, and contemporaneously with the furnishing of same to the
Creditor’s Committee or any member of any ad hoc committee of holders of
indebtedness of the Applicant or any of its Subsidiaries or any counsel or
financial advisor to any of the foregoing, copies of any monthly financial
statements, DIP Budgets or 13-Week Projections of the Applicant or any of its
Subsidiaries (x) that is a Debtor or (y) for whose benefit a Letter of Credit
has been issued and remains in effect, in each case, that are not otherwise
required to be furnished to the Issuing Bank pursuant to any other clause of
this Section 5.03 (it being understood that the filing by the Applicant of such
documents on EDGAR, the Bankruptcy Court’s docket or any publicly accessible
database shall satisfy the requirements of this Section 5.03(c));
(d)    if, as a result of any change in accounting principles and policies from
those as in effect on the Effective Date, the consolidated financial statements
of the Applicant and the Subsidiaries delivered pursuant to paragraphs (a) or
(b) above will differ in any material respect from the consolidated financial
statements that would have been delivered pursuant to such clauses had no such
change in accounting principles and policies been made, then, thirty (30) days
after the first delivery of financial statements pursuant to paragraphs (a) or
(b) above following such change, a schedule prepared by a Financial Officer on
behalf of the Applicant reconciling such changes to what the financial
statements would have been without such changes;
(e)    promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Applicant or any of
its Subsidiaries, or compliance with the terms of any Facility Document, or such
consolidating financial statements, as in each case the Issuing Bank may
reasonably request in writing;
(f)    (i) as soon as reasonably practicable in advance of filing with the
Bankruptcy Court, the Final Order and any other proposed orders, documents, and
pleadings related to the L/C Facility and the Facility Documents and (ii) as
soon as reasonably practicable, all other notices, filings, motions, pleadings
or other information concerning the financial condition of the Applicant or any
of its Subsidiaries or other indebtedness of the Applicant or any request for
relief under Section 363, 365, 1113 or 1114 of the Bankruptcy Code or Section
9019 of the Federal Rules of Bankruptcy Procedure; and
(g)    the Applicant shall deliver to the Issuing Bank such other information,
with respect to the Applicant’s or any Subsidiary’s business, financial
condition, results of operations, properties or business as the Issuing Bank
may, from time to time, reasonably request in writing.
Documents required to be delivered pursuant to Section 5.03(a) or
Section 5.03(b) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Applicant posts such
documents, or provides a link thereto on the Applicant’s publicly maintained
website specified to the Issuing Bank as such; provided that the Applicant shall
notify the Issuing Bank (by telecopier or electronic mail) of the posting of any
such documents and provide to the Issuing Bank by electronic mail electronic
versions (i.e., soft copies) of such documents.
SECTION 5.04    Compliance with Laws. Comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property (owned
or leased), except, in each case, where the failure to do so, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect; provided that this Section 5.04 shall not apply to laws related to
Taxes, which are the subject of Section 5.02.


PAGE \* MERGEFORMAT 13

--------------------------------------------------------------------------------





SECTION 5.05    Notices. Furnish to the Issuing Bank written notice of any Event
of Default or Default, specifying the nature and extent thereof and the
corrective action (if any) proposed to be taken with respect thereto promptly
after any Responsible Officer of the Applicant obtains actual knowledge thereof.
SECTION 5.06    Fiscal Year; Accounting. In the case of the Applicant, cause its
fiscal year to end on December 31.
SECTION 5.07    Further Assurances. At the expense of the Applicant promptly
upon reasonable prior written request by the Issuing Bank or as may be required
by applicable law (%3) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any
Facility Document, or that may arise at any time prior to the Termination Date
as a result of any corporate change, change of name or otherwise, and (%3) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Issuing Bank may reasonably request in writing from
time to time in order to carry out more effectively the purposes of the Facility
Documents.
ARTICLE VI    

NEGATIVE COVENANTS
Until the Termination Date has occurred and all Fees and all other expenses or
amounts payable under any Facility Document shall have been paid in full and
discharged (other than indemnification and other contingent obligations, in each
case, not then due and payable), unless the Issuing Bank shall otherwise consent
in writing, the Applicant shall not, and, solely with respect to Sections 6.02,
6.05 and 6.06, shall not permit any of its Subsidiaries to:
SECTION 6.01    Restrictions on Fundamental Changes. Other than in connection
with the Bankruptcy Cases, merge into or consolidate with any other person, or
permit any other person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired), except that this Section 6.01 shall not prohibit, if at the
time thereof and immediately after giving effect thereto no Event of Default
shall have occurred and be continuing, (i) the merger of any Subsidiary into the
Applicant in a transaction in which the Applicant is the surviving corporation
or any merger of any Subsidiary into any other Subsidiary or (ii) a change in
form of entity of the Applicant; provided that in the case of any transaction
described in the foregoing clauses (i) or (ii), any security interest granted
pursuant to the Final Order and the L/C Cash Collateral Agreement shall remain
in full force and effect.
SECTION 6.02    Business of the Applicant and the Subsidiaries. Notwithstanding
any other provisions hereof, engage at any time in any material business or
business activity other than a Permitted Business.
SECTION 6.03    Change Name. Change the Applicant’s name, organizational
identification number, company number, jurisdiction of incorporation; provided,
however, that the Applicant may change its name so long as it provides prompt
written notice of such change to the Issuing Bank.
SECTION 6.04    Limitation on Modifications of Organizational Documents. Amend
or modify in any manner materially adverse to the Issuing Bank, or grant any
waiver or release under or terminate in any manner (if such granting, release or
termination shall be materially adverse to the Issuing Bank), the articles or
certificate of incorporation or by-laws of the Applicant.
SECTION 6.05    Embargoed Person. Cause or permit (a) any of the funds or
properties of the Applicant that are used to collateralize the Facility Letters
of Credit or to reimburse the Issuing Bank for any L/C Disbursement made
pursuant to this Agreement to constitute property of, or be beneficially owned
directly or indirectly by, one or more persons subject to sanctions or trade
restrictions under United States law (“Embargoed Person” or “Embargoed Persons”)
that is identified on (1) the “List of Specially Designated


PAGE \* MERGEFORMAT 13

--------------------------------------------------------------------------------





Nationals and Blocked Persons” maintained by OFAC and/or on any other similar
list maintained by the United States Government pursuant to any authorizing
statute including, but not limited to, the International Emergency Economic
Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C.
App. 1 et seq., and any Executive Order or regulation promulgated thereunder,
with the result that the Letters of Credit would be in violation of law, or (2)
the Executive Order, any related enabling legislation or any other similar
Executive Orders, or (b) any Embargoed Person to have any direct or indirect
interest, of any nature whatsoever in the Applicant, with the result that the
Letters of Credit are in violation of law.
SECTION 6.06    Anti-Terrorism Law; Anti-Money Laundering. Directly or
indirectly, (i) knowingly conduct any business or engage in making or receiving
any contribution of funds, goods or services to or for the benefit of any person
described in Section 3.09, (ii) knowingly deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order or any other Anti-Terrorism Law or (iii) knowingly engage
in or conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law, in each case in any manner that would
result in a violation of law by any Person.
ARTICLE VII    

EVENTS OF DEFAULT
SECTION 7.01    Events of Default. In case of the occurrence or existence of any
of the following events (“Events of Default”):
(a)    any representation or warranty made or deemed made by the Applicant on or
after the Effective Date in any Facility Document, or any representation,
warranty, statement or information contained in any report, certificate,
financial statement or other instrument furnished on or after the Effective Date
in connection with or pursuant to any Facility Document, shall prove to have
been false or misleading in any material respect when so made, deemed made or
furnished by the Applicant;
(b)    default shall be made in the reimbursement with respect to any L/C
Disbursement (unless such L/C Disbursement has been paid in accordance with
Sections 2.02(d) and (e)) and the Issuing Bank shall have provided one (1)
Business Day prior notice that the same has become due and payable (and that
such L/C Disbursement will not be paid in accordance with the proviso in
Sections 2.02(d));
(c)    default shall be made in the payment of any Fee or any other amount
(other than an amount referred to in (b) above) due under any Facility Document,
when and as the same shall become due and payable, and such default shall
continue unremedied for a period of five (5) Business Days;
(d)    default shall be made in the due observance or performance by the
Applicant or any of the Subsidiaries of any covenant, condition or agreement
applicable to it contained in Section 5.01 (with respect to the Applicant),
Section 5.07(a) or in Article VI;
(e)    default shall be made in the due observance or performance by the
Applicant or any of the Subsidiaries of any covenant, condition or agreement
applicable to it contained in any Facility Document (other than those specified
in paragraphs (b), (c) and (d) above) and such default shall continue unremedied
for a period of thirty (30) days (or, (i) in the case of Section 5.03(a), (d)
and (f), ten (10) Business Days or (ii) in the case of Sections 5.03(h) or (j),
three (3) days) after the earlier of (x) an officer of the Applicant first
becoming aware of such default and (y) receipt by the Applicant of notice of
such default from the Issuing Bank;
(f)     [reserved];
(g)    (i) the Bankruptcy Case shall be dismissed or converted to a case under
Chapter 7 of the Bankruptcy Code or the Applicant shall file a motion or other
pleading seeking the dismissal of any of the Bankruptcy


PAGE \* MERGEFORMAT 13

--------------------------------------------------------------------------------





Case under Section 1112 of the Bankruptcy Code or otherwise without the written
consent of the Issuing Bank in its sole discretion or (ii) a trustee under
Chapter 11 of the Bankruptcy Code or an examiner with enlarged powers relating
to the operation of the business (powers beyond those set forth in Section
1106(a)(3) and (4) of the Bankruptcy Code) under Section 1104(b) of the
Bankruptcy Code shall be appointed in the Bankruptcy Case and the order
appointing such trustee or examiner shall not be reversed or vacated within
thirty (30) days after the entry thereof (or the Applicant or its Affiliates
shall have acquiesced to the entry of such order) unless consented to in writing
by the Issuing Bank in its sole discretion;
(h)    an application shall be filed by the Applicant for the approval of any
Superpriority Claim on the LC Collateral, or an order of the Bankruptcy Court
shall be entered granting any Superpriority Claim on the LC Collateral, in the
Bankruptcy Case that is pari passu with or senior to the claims of the Issuing
Bank against the Applicant hereunder or under any of the other Facility
Documents on the LC Collateral, or there shall arise or otherwise be granted any
such pari passu or senior Superpriority Claim on the LC Collateral that is pari
passu with or senior to the claims of the Issuing Bank on the LC Collateral;
(i)    the Bankruptcy Court shall enter an order or orders granting relief from
the automatic stay applicable under Section 362 of the Bankruptcy Code to the
holder or holders of any security interest to permit any actions that would have
a Material Adverse Effect on the Applicant or its estate;
(j)    (i) the Final Order Entry Date shall not have occurred by the date that
is forty-five (45) days following the Petition Date (or such later date as is
agreed to in writing by the Issuing Bank); (ii) an order of the Bankruptcy Court
shall be entered reversing, amending, supplementing, staying, vacating or
otherwise amending, supplementing or modifying the Final Order or the Applicant
or any Subsidiary of the Applicant shall apply for the authority to do so, in
each case in a manner that is adverse to the Issuing Bank, without the prior
written consent of the Issuing Bank in its sole discretion; (iii) an order of
the Bankruptcy Court shall be entered denying or terminating use of Cash
Collateral (as defined in the Final Order) by the Applicant (and such order
remains unstayed for more than three (3) Business Days); (iv) the Final Order
shall cease to create a valid and perfected first priority Lien on the L/C
Collateral described herein or therein or shall cease to be in full force and
effect; (v) the Applicant or any Debtor Subsidiary of the Applicant shall fail
to comply with the Final Order in any material respect; (vi) a final
non-appealable order in the Bankruptcy Case shall be entered (without the
consent of the Issuing Bank in its sole discretion) charging any of the L/C
Collateral under Section 506(c) of the Bankruptcy Code or otherwise against the
Issuing Bank; (vii) the Applicant files a motion seeking or the Bankruptcy Court
enters, any order that affects the Obligations or the claims and security
interests created hereunder, under the Final Order or under the Facility
Documents in a manner adverse to the Issuing Bank; or (ix) the Applicant or any
of its Subsidiaries shall take any action in support of the items referred to in
the foregoing clauses (vi)-(vii);
(k)    the Applicant or any of its Subsidiaries, or any Person on behalf of the
Applicant or any of its Subsidiaries, shall obtain court authorization to
commence, or shall commence, join in, assist or otherwise participate as an
adverse party in any suit or other proceeding against the Issuing Bank relating
to the L/C Facility, unless such suit or other proceeding is in connection with
the enforcement of the Facility Documents against the Issuing Bank;
(l)    a Reorganization Plan that does not provide for (i) (a) the payment in
full in cash of the Obligations (other than indemnification and other contingent
obligations, in each case, not then due and payable) under the Facility
Documents on the effective date of such Reorganization Plan and the cancellation
of all outstanding Letters of Credit, (b) the cash collateralization of the
Obligations (other than indemnification and other contingent obligations, in
each case, not then due and payable) at 103% or (c) such other treatment as
agreed to in writing by the Issuing Bank in its sole discretion and (ii)
customary releases of the Issuing Bank and its Affiliates, directors, attorneys,
trustees, officers, employees, and investment advisors (in each case, in their
respective capacities as such), from any and all claims against the Issuing Bank
in connection with this Agreement or the Bankruptcy Case to the fullest extent
permitted by the Bankruptcy Code and applicable law, shall be confirmed in the
Bankruptcy Case, or any order shall be entered which dismisses the Bankruptcy
Case and which order does not provide for payment in full in cash of the
Obligations under the Facility Documents (other than indemnification and other
contingent obligations, in each case, not then due and payable), or the
Applicant or any of its Subsidiaries shall file, propose, support or fail to
contest in


PAGE \* MERGEFORMAT 13

--------------------------------------------------------------------------------





good faith the filing or confirmation of any such plan or entry of any such
order or any disclosure statement related thereto;
(m)     the Applicant or any of its Subsidiaries shall take any action in
support of any matter set forth in paragraphs (i), (j), (k), (l), (n) or (o) of
this Section and the relief requested is granted in an order, in each case
unless the Issuing Bank consents to such action in its sole discretion;
(n)    any Facility Document shall for any reason be asserted in writing by the
Applicant or any Subsidiary not to be a legal, valid and binding obligation of
any party thereto other than in accordance with the express terms and conditions
hereof;
(o)    one or more ERISA Events shall have occurred that, when taken together
with all other ERISA Events that have occurred, would reasonably be expected to
result in a Material Adverse Effect; or the Applicant, any Subsidiary or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its Withdrawal Liability
under Section 4201 of ERISA under a Multiemployer Plan;
(p)    there shall occur a cessation of a substantial part of the business of
the Applicant for a period that materially adversely affects the Applicant’s
ability to perform its duties hereunder or comply with the provisions hereof; or
(q)    the Applicant shall grant any Lien on the L/C Collateral (other than
Liens granted under the LC Cash Collateral Agreement) without the written
consent of the Issuing Bank in its sole discretion;
then, and in every such event (other than an event with respect to the Applicant
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Issuing Bank shall, by written notice to the
Applicant, take any or all of the following actions, at the same or different
times: (i) declare the commitments and obligations of the Issuing Bank to issue,
amend, renew or extend any Facility Letter of Credit to be terminated, whereupon
such commitments and obligations shall be terminated and/or (ii) declare the
Obligations then outstanding to be forthwith due and payable in whole or in
part, whereupon the same shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Applicant, anything contained herein or in any
other Facility Document to the contrary notwithstanding; and in any event with
respect to the Applicant described in paragraph (h) or (i) above, the
Obligations shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Applicant, anything contained herein or in any other
Facility Document to the contrary notwithstanding.
The applicable L/C Collateral shall be applied to satisfy drawings under the
applicable Letters of Credit as they occur and other Obligations as they become
due and payable. If any portion of the L/C Collateral remains after all Letters
of Credit have been canceled or returned and all Obligations have been paid in
full, such remaining amount shall be transferred to the Applicant.
ARTICLE VIII    

MISCELLANEOUS
SECTION 8.01    Notices.
(a)    Notices and other communications provided for herein shall be in writing
and shall be delivered by hand or overnight courier service, mailed by certified
or registered mail or sent by telecopy, as follows:
(i)    if to Applicant,
GenOn Energy, Inc.,


PAGE \* MERGEFORMAT 13

--------------------------------------------------------------------------------





804 Carnegie Center
Princeton, NJ 08540-6213Attention: Mark A. “Mac” McFarland
Email: mac@genon.com


with a copy to:
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
United States
Attention:Andres C. Mena
Email: amena@kirkland.com


(ii)    if to the Issuing Bank,
Citibank, N.A.
Citi Asset Based & Transitional Finance Group
388 Greenwich St., 8th Floor
New York, New York 10013
Attention:Shane Azzara
Email: shane.azzara@citi.com
with a copy to:
Latham & Watkins LLP
858 Third Avenue
New York, New York 10022
Attention: Dan Seale
Email:Daniel.Seale@lw.com
(b)    Each of the Issuing Bank and the Applicant may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided, further, that
approval of such procedures may be limited to particular notices or
communications.
(c)    All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service,
sent by telecopy or (to the extent permitted by paragraph (b) above) electronic
means (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
business day for the recipient) or on the date five (5) Business Days after
dispatch by certified or registered mail if mailed, in each case delivered, sent
or mailed (properly addressed) to such party as provided in this Section 8.01 or
in accordance with the latest unrevoked direction from such party given in
accordance with this Section 8.01.
(d)    Any party hereto may change its address, email or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.
SECTION 8.02    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Applicant herein, in the other
Facility Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Facility
Document shall be considered to have been relied upon by the Issuing Bank and
shall survive the execution and delivery of the Facility Documents and the
issuance of Letters of Credit, regardless of any investigation made by such
persons or on their behalf, and shall continue in full force and effect as long
as the principal of or any accrued interest on any L/C Disbursement or any Fee
or any other amount payable under this Agreement or any other Facility Document
is outstanding and unpaid or any Letter of Credit is outstanding


PAGE \* MERGEFORMAT 13

--------------------------------------------------------------------------------





(unless other arrangements satisfactory to the Issuing Bank in its sole
discretion have been made). Without prejudice to the survival of any other
agreements contained herein, indemnification and reimbursement obligations
contained herein (including pursuant to Sections 2.04, 2.05 and 8.06) shall
survive the payment in full of the principal and interest hereunder, the
expiration of the Letters of Credit and the termination of this Agreement.
SECTION 8.03    Binding Effect, Effectiveness. This Agreement shall become
binding (subject, however, to the satisfaction of the other conditions set forth
in Section 4.01) when this Agreement shall have been executed by the Applicant
and the Issuing Bank and when the Issuing Bank shall have received copies
thereof bearing the signature of the Applicant, and thereafter shall be binding
upon and inure to the benefit of the Applicant, the Issuing Bank and their
respective permitted successors and assigns.
SECTION 8.04    Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the
Applicant may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Issuing Bank in its sole
discretion (and any attempted assignment or transfer by the Applicant without
such consent shall be null and void) and (ii) the Issuing Bank may not assign or
otherwise transfer its rights or obligations hereunder. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any person
(other than the parties hereto, their respective successors and assigns
permitted hereby, including any Affiliate of the Issuing Bank that issues any
Letter of Credit, and, to the extent expressly contemplated hereby, the Related
Parties of the Issuing Bank and to the extent expressly contemplated hereby, the
other Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement; provided that NRG is and shall be an express
beneficiary of the last proviso in Section 2.02(a).
SECTION 8.05    Liability of the Arranger. Notwithstanding anything herein to
the contrary, the Arranger shall not have any powers, duties or responsibilities
under this Agreement or any of the other Facility Documents.
SECTION 8.06    Expenses; Indemnity.
(a)    The Applicant agrees to pay all reasonable and documented out-of-pocket
expenses (including Other Taxes) incurred by the Arranger or the Issuing Bank in
connection with the preparation of this Agreement and the other Facility
Documents, or by the Issuing Bank in connection with the administration of this
Agreement (including the reasonable and documented fees, disbursements and the
charges for no more than one outside counsel for the Issuing Bank) or in
connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the Transactions hereby contemplated shall be
consummated) or incurred by the Issuing Bank in connection with the enforcement
or protection of their rights in connection with this Agreement and the other
Facility Documents, in connection with the Letters of Credit issued hereunder,
including the reasonable fees, charges and disbursements of Latham & Watkins LLP
as counsel to the Issuing Bank.
(b)    The Applicant agrees (without duplication of any indemnity provided in
any other Facility Document) to indemnify the Arranger, the Issuing Bank and
each of its Affiliates, directors, trustees, officers, employees, investment
advisors and Issuing Banks (each such person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities, litigation, investigations or proceedings and related
expenses, including reasonable and documented counsel fees, charges and
disbursements, incurred by or asserted or brought against any Indemnitee arising
out of, in any way connected with, or as a result of (i) the execution or
delivery of this Agreement or any other Facility Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
and thereto of their respective obligations thereunder or the consummation of
the Transactions and the other transactions contemplated hereby, (ii) the use or
proposed use of any Letter of Credit or (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto and whether or not brought by the Applicant or any
of its Subsidiaries or any other Person; provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities, litigation, investigations or proceedings or related
expenses result


PAGE \* MERGEFORMAT 13

--------------------------------------------------------------------------------





primarily from the bad faith, gross negligence or willful misconduct of such
Indemnitee or any of its Related Parties as determined by a court of competent
jurisdiction in a final and non-appealable judgment (any such Indemnitee and its
Related Parties treated, for this purpose only, as a single Indemnitee). Subject
to and without limiting the generality of the foregoing sentence, the Applicant
agrees to indemnify each Indemnitee against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities, litigation,
investigations or proceedings and related expenses, including reasonable and
documented counsel or consultant fees, charges and disbursements, incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (A) any Environmental Claim related in any way to the Applicant or
any of its Subsidiaries, or (B) any actual or alleged presence, Release or
threatened Release of Hazardous Materials at, under, on or from any property or
facility currently or formerly owned, leased or operated by the Applicant or any
of its Subsidiaries, or to the extent any claim survives the Bankruptcy Cases,
by any predecessor of the Applicant or any of its Subsidiaries that was a debtor
in possession; provided that any such indemnity set forth in this Section
8.06(b), shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities, litigation, investigations or proceedings
or related expenses result from (x) the bad faith, gross negligence or willful
misconduct of such Indemnitee or any of its Related Parties as determined by a
court of competent jurisdiction in a final and non-appealable judgment, (y) a
breach by such Indemnitee of its obligations under the Facility Documents or (z)
disputes arising solely among Indemnitees and that do not involve any act or
omission by the Applicant or its Subsidiaries. The provisions of this
Section 8.06 shall remain operative and in full force and effect regardless of
the expiration of the term of this Agreement, the consummation of the
Transactions, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other
Facility Document, or any investigation made by or on behalf of the Issuing
Bank. All amounts due under this Section 8.06 shall be payable on written demand
therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested.
(c)    Except as expressly provided in Section 8.06(a) with respect to Other
Taxes, which shall not be duplicative with any amounts paid pursuant to
Section 2.05, this Section 8.06 shall not apply to Taxes, except any Taxes that
represent losses, claims, damages or liabilities arising from any non-Tax claim.
(d)    To the extent permitted by applicable law, the Applicant shall not
assert, and hereby waive, any claim against any Indemnitee by the Applicant or
its Affiliates, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, or any Letter of Credit.
(e)    No Indemnitee referred to in paragraph (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Facility Documents or the transactions contemplated hereby or thereby.
SECTION 8.07    Right of Set-off. If an Event of Default shall have occurred and
be continuing, the Issuing Bank is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by the Issuing Bank to or for
the credit or the account of the Applicant or any Subsidiary against any of and
all the obligations of the Applicant now or hereafter existing under this
Agreement or any other Facility Document held by the Issuing Bank irrespective
of whether or not the Issuing Bank shall have made any demand under this
Agreement or such other Facility Document and although the obligations may be
unmatured. The rights of the Issuing Bank under this Section 8.07 are in
addition to other rights and remedies (including other rights of set-off) that
the Issuing Bank may have.
SECTION 8.08    Applicable Law. THIS AGREEMENT AND THE OTHER FACILITY DOCUMENTS
(OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER FACILITY
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.


PAGE \* MERGEFORMAT 13

--------------------------------------------------------------------------------





SECTION 8.09    Waivers; Amendment.


PAGE \* MERGEFORMAT 13

--------------------------------------------------------------------------------





(a)    No failure or delay of the Issuing Bank in exercising any right or power
hereunder or under any Facility Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Issuing Bank hereunder and under
the other Facility Documents are cumulative and are not exclusive of any rights
or remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Facility Document or consent to any departure by the
Applicant therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on the Applicant in any case shall entitle such person to any
other or further notice or demand in similar or other circumstances.
(b)    Neither this Agreement nor any other Facility Document nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Applicant and Citibank,
in its capacity as Issuing Bank, Secured Party (as defined in the L/C Cash
Collateral Agreement), Bank (as defined in the L/C Cash Collateral Agreement) or
other relevant capacity, as the case may be, under this Agreement or such other
Facility Document.
SECTION 8.10    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by the Issuing Bank shall exceed the maximum lawful rate (the “Maximum
Rate”) that may be contracted for, charged, taken, received or reserved by the
Issuing Bank in accordance with applicable law, the rate of interest payable
hereunder, together with all Charges payable to the Issuing Bank shall be
limited to the Maximum Rate, provided that such excess amount shall be paid to
the Issuing Bank on subsequent payment dates to the extent not exceeding the
legal limitation.
SECTION 8.11    Entire Agreement. This Agreement, the other Facility Documents
and the agreements regarding certain Fees referred to herein constitute the
entire contract between the parties relative to the subject matter hereof. Any
previous agreement among or representations from the parties or their Affiliates
with respect to the subject matter hereof is superseded by this Agreement and
the other Facility Documents. Notwithstanding the foregoing, the Fee Letter
shall survive the execution and delivery of this Agreement and remain in full
force and effect. Nothing in this Agreement or in the other Facility Documents,
expressed or implied, is intended to confer upon any party other than the
parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Facility Documents.
SECTION 8.12    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER FACILITY DOCUMENTS.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER FACILITY DOCUMENTS, AS APPLICABLE, BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.12.
SECTION 8.13    Severability. In the event that any one or more of the
provisions contained in this Agreement or in any other Facility Document should
be held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby. The parties shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.


PAGE \* MERGEFORMAT 13

--------------------------------------------------------------------------------





SECTION 8.14    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 8.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission shall be as effective as delivery of a manually signed
original.
SECTION 8.15    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 8.16    Jurisdiction; Consent to Service of Process.
SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING TO ANY FACILITY DOCUMENT OR
ANY INSTRUCTION SHALL BE BROUGHT IN THE BANKRUPTCY COURT AND, IF THE BANKRUPTCY
COURT DOES NOT HAVE (OR ABSTAINS FROM) JURISDICTION, IN ANY FEDERAL COURT OF THE
UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN OR, IF THAT COURT
DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN THE
CITY AND COUNTY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES
THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE
BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO ANY PARTY, IF ANY,
AT ITS ADDRESS PROVIDED IN THE APPLICABLE FACILITY DOCUMENT; (D) AGREES THAT
SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER EACH PARTY, AS APPLICABLE, IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (E) AGREES THAT THE ISSUING BANK RETAINS THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST THE APPLICANT IN
THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY
RIGHTS UNDER ANY FACILITY DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.
SECTION 8.17    Confidentiality. The Issuing Bank agrees that it shall maintain
in confidence any information relating to the Applicant and its Subsidiaries
furnished to it by or on behalf of the Applicant or its Subsidiaries (other than
information that (a) has become generally available to the public other than as
a result of a disclosure by such party, (b) has been independently developed by
the Issuing Bank without violating this Section 8.17 or (c) was available to the
Issuing Bank from a third party having, to such person’s knowledge, no
obligations of confidentiality to the Applicant or its Subsidiaries) and shall
not reveal the same other than to its directors, trustees, officers, employees
and advisors with a need to know (so long as each such person shall have been
instructed to keep the same confidential in accordance with this Section 8.17),
except (A) to the extent necessary to comply with law or any legal or regulatory
process (including any self-regulatory authority) or the requirements of any
Governmental Authority, the National Association of Insurance Commissioners or
of any securities exchange on which securities of the disclosing party or any
Affiliate of the disclosing party are listed or traded, (B) as part of normal
reporting or review procedures to Governmental Authorities or the National
Association of Insurance Commissioners, (C) to its parent companies, Affiliates,
auditors and its, and its Affiliates’, respective partners, directors, officers,
employees, Issuing Bank, advisors and other representatives (so long as each
such person shall have been instructed to keep the same confidential in
accordance with this Section 8.17), (D) in order to enforce its rights under any
Facility Document in a legal proceeding, (E) to any prospective assignee of any
of its rights under this Agreement (so long as such person shall have been
instructed to keep the same confidential in accordance with this Section 8.17 or
as shall be required to keep the same confidential pursuant to any letter or
agreement with confidentiality provisions at least as restrictive as this
Section 8.17), (F) to any direct or indirect contractual counterparty in respect
of any Hedging Obligation or such contractual counterparty’s professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual counterparty agrees to be bound by the provisions of this
Section 8.17 or as shall be required to keep the


PAGE \* MERGEFORMAT 13

--------------------------------------------------------------------------------





same confidential pursuant to any letter or agreement with confidentiality
provisions at least as restrictive as this Section 8.17) and (G) with the
consent of the Applicant.
SECTION 8.18    Communications.
(a)    Delivery. The Applicant hereby agrees that it will use all reasonable
efforts to provide to the Issuing Bank all information, documents and other
materials that it is obligated to furnish to the Issuing Bank pursuant to this
Agreement and any other Facility Document, including, without limitation, all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, extension of credit, (ii) relates to the payment of any amount due
under this Agreement prior to the scheduled date therefor, (iii) provides notice
of any Default or Event of Default under this Agreement or (iv) is required to
be delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any borrowing or other extension of credit hereunder (all such
non-excluded communications collectively, the “Communications”), by transmitting
the Communications in an electronic/soft medium in a format reasonably
acceptable to the Issuing Bank in its sole discretion or in such other form,
including hard copy delivery thereof, as the Issuing Bank shall reasonably
request. Nothing in this Section 8.18 shall prejudice the right of the Applicant
or the Issuing Bank to give any notice or other communication pursuant to this
Agreement or any other Facility Document in any other manner specified in this
Agreement or any other Facility Document.
(b)    Receipt. The Issuing Bank agrees that receipt of the Communications by
the Issuing Bank at its e-mail address set forth above in Section 8.01 shall
constitute effective delivery of the Communications to the Issuing Bank for
purposes of the Facility Documents.
SECTION 8.19    USA PATRIOT Act. The Issuing Bank hereby notifies the Applicant
that pursuant to the requirements of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(U.S.A. Patriot Act) of 2001 (the “USA PATRIOT Act”), it is required to obtain,
verify and record information that identifies the Applicant, which information
includes the name and address of the Applicant and other information that will
allow the Issuing Bank to identify the Applicant in accordance with the USA
PATRIOT Act.
SECTION 8.20    No Fiduciary Duty. The Issuing Bank and its Affiliates
(collectively, solely for purposes of this paragraph, the “Issuing Bank”), may
have economic interests that conflict with those of the Applicant, its
stockholders or its affiliates. The Applicant agrees that nothing in the
Facility Documents or otherwise will be deemed to create an advisory, fiduciary
or agency relationship or fiduciary or other implied duty between any the
Issuing Bank, on the one hand, and the Applicant, its stockholders or its
affiliates, on the other. The Applicant acknowledges and agrees that (i) the
transactions contemplated by the Facility Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Issuing Bank, on the one hand, and the Applicant, on
the other and (ii) in connection therewith and with the process leading thereto,
(x) the Issuing Bank has not assumed an advisory or fiduciary responsibility in
favor of the Applicant, its stockholders or its affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether the
Issuing Bank has advised, is currently advising or will advise the Applicant,
its stockholders or its Affiliates on other matters) or any other obligation to
the Applicant except the obligations expressly set forth in the Facility
Documents and (y) the Issuing Bank is acting solely as principal and not as the
Issuing Bank or fiduciary of the Applicant, its management, stockholders,
creditors or any other Person. The Applicant acknowledges and agrees that it has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. The Applicant
agrees that it will not claim that the Issuing Bank has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to the
Applicant, in connection with such transaction or the process leading thereto.
SECTION 8.21    Restatement. This Agreement shall, except as otherwise expressly
set forth herein, supersede the Existing LC Facility Agreement from and after
the Effective Date. The parties hereto acknowledge and agree, however, (a) that
this Agreement and all other Facility Documents executed


PAGE \* MERGEFORMAT 13

--------------------------------------------------------------------------------





and delivered herewith do not constitute a novation or termination of the
Obligations (under and as defined in the Existing LC Facility Agreement) and the
other Facility Documents (as defined in the Existing LC Facility Agreement), in
each case, as in effect prior to the Effective Date except as expressly provided
herein and (b) the Obligations (under and as defined in the Existing LC Facility
Agreement) are in all respects continuing with the terms being modified as
provided in this Agreement and the other Facility Documents. The parties hereto
further acknowledge and agree that all references in the other Facility
Documents to the Existing LC Facility Agreement shall be deemed to refer without
further amendment to this Agreement.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]






PAGE \* MERGEFORMAT 13

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Applicant and Issuing Bank have caused their names to be
duly signed to this Agreement by their respective officers thereunto duly
authorized, all as of the date first above written.
GenOn Energy, Inc., as Applicant
By:/s/ Mark A. McFarland        
Name: Mark A. McFarland
Title: Chief Executive Officer


[Signature Page to Letter of Credit Agreement]

--------------------------------------------------------------------------------





CITIBANK, N.A., as Issuing Bank
By:/s/ Allister Chan        
Name: Allister Chan
Title: Vice President






[Signature Page to Letter of Credit Agreement]

--------------------------------------------------------------------------------






Exhibit A - Form of Final Order


(please see the following page)





--------------------------------------------------------------------------------











IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION


 
)
 
In re:
)
Chapter 11
 
)
 
GENON ENERGY, INC., et al.,
)
Case No. 17-33695 (DRJ)
 
)
 
            Debtors.
)
(Jointly Administered)
 
)
 
 
)
Re: Docket No. 6

FINAL ORDER (I) AUTHORIZING THE
DEBTORS’ CONTINUED PERFORMANCE UNDER
INTERCOMPANY ARRANGEMENTS, (II) AUTHORIZING THE
DEBTORS TO CONTINUE ORDINARY COURSE OPERATIONS
AND RELATED FINANCING, AND (III) GRANTING RELATED RELIEF

--------------------------------------------------------------------------------

Upon the motion (the “Motion”) of the above-captioned debtors and debtors in
possession (collectively, the “Debtors”) for entry of a final order (this “Final
Order”), (a) authorizing, but not directing, the Debtors to continue performance
of obligations under the Intercompany Arrangements in the ordinary course of
business, (b) authorizing the Debtors to continue ordinary course operations,
(c) authorizing the Debtors to enter into letter of credit reimbursement
facilities, and (d) granting such other relief as is just and proper, all as
more fully set forth in the Motion; and upon the First Day Declaration; and this
Court having jurisdiction over this matter pursuant to 28 U.S.C. § 1334; this
Court having found that this is a core proceeding pursuant to 28 U.S.C. §
157(b)(2); and this Court having found that it may enter a final order
consistent with Article III of the United States Constitution; and this Court
having found that venue of this proceeding and the Motion in this district is
proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that
the relief requested in the Motion is in the best interests of the Debtors’
estates, their creditors, and other parties in interest; and this Court having
found that the Debtors’ notice of the Motion and opportunity for a hearing on
the Motion were appropriate under the circumstances and no other notice need be
provided; and this Court having reviewed the Motion and having heard the
statements in support of the relief requested therein at a hearing before this
Court (the “Hearing”); and this Court having determined that the legal and
factual bases set forth in the Motion and at


2

--------------------------------------------------------------------------------





the Hearing establish just cause for the relief granted herein; and upon all of
the proceedings had before this Court; and after due deliberation and sufficient
cause appearing therefor,
The Court HEREBY FINDS AND CONCLUDES
a.The Debtors require the ability to post letters of credit to carry on the
operation of their businesses in the ordinary course, which is essential to the
Debtors’ ability to reorganize and maximize the value of the Debtors’ assets for
the benefit of their stakeholders. In addition, based on the record presented at
the Interim and Final Hearings: (i) the Debtors’ critical need for a vehicle
that it can utilize to procure letters of credit is immediate and the entry of
this Final Order is necessary to avoid immediate and irreparable harm to the
Debtors’ estates; and (ii) in the absence of a letter of credit facility, the
continued operation of the Debtors’ businesses would be significantly impaired
and serious and irreparable harm to the Debtors and their estates would occur.
b.The Debtors have been unable to secure or obtain an executed alternative
letter of credit facility that is sufficient for the needs of the Debtors’
businesses in advance of the Petition Date. Nor could they obtain unsecured
letters of credit allowable as an administrative expense under section 503(b)(1)
of the Bankruptcy Code that would serve the needs of the Debtors to continue
providing letters of credit in the ordinary course.
c.Based upon the pleadings and proceedings of record, (i) the terms and
conditions of the Citi LC Facility (as defined below), including, specifically,
the terms and conditions in the Citi Reimbursement Documents (as defined below),
are reasonable based on the timing exigencies and other circumstances of the
case and reflect the Debtors’ exercise of prudent business judgment consistent
with their fiduciary duty and are supported by reasonably equivalent value and
fair consideration, (ii) the Citi LC Facility, including, specifically, the
facility governed by the Citi Reimbursement Documents, has been negotiated in
good faith and at arm’s length and (iii) any credit or letters of credit issued
or extended to the Debtors, including, specifically, credit extended or letters
of credit issued under the Citi Reimbursement Documents, shall have been
extended, issued, or made, as the case may be, in “good faith” within the
meaning of section 364(e) of the Bankruptcy Code and in express reliance upon
the protections offered by section 364(e) of the Bankruptcy Code, and the Citi
LC Facility, including, specifically, the facility governed by the Citi
Reimbursement Documents, and the Citi LC Liens (as defined below) shall be
entitled to the full protection of section 364(e) of the Bankruptcy Code in the
event that this Final Order or any provision hereof is vacated, reversed or
modified, on appeal or otherwise.


3

--------------------------------------------------------------------------------





IT IS HEREBY ORDERED THAT:
1.The Motion is granted as set forth in this Final Order.
2.The Debtors are authorized, but not directed, to continue performance under
any and all of the Intercompany Arrangements in the ordinary course of business
and on the terms set forth in the Motion and this Final Order and, to the extent
applicable, in accordance with the Restructuring Support Agreement. The Debtors
are further authorized to use estate property and to expend estate funds as they
deem necessary and appropriate in the ordinary course of business to perform
under the Intercompany Arrangements on the terms set forth in the Motion and
this Final Order.
3.The Debtors are authorized, but not directed, to continue existing
Intercompany Transactions and to enter into and engage in any further
Intercompany Transactions and to take any actions and to pay prepetition
obligations and postpetition obligations related thereto in accordance with
their cash management system. All postpetition payments from or on behalf of a
Debtor to or on behalf of another Debtor under any postpetition Intercompany
Transaction are hereby accorded administrative expense status. In connection
therewith, the Debtors shall continue to maintain current records with respect
to all transfers of cash so that all transactions, including the Intercompany
Transactions, may be readily ascertained, traced, and recorded properly on
applicable intercompany accounts.
4.Pursuant to sections 105, 363, and 364 of the Bankruptcy Code, the Debtors are
authorized, but not directed, to continue their operations in the ordinary
course of business and in accordance with prepetition practices, including, but
not limited to, the maintenance of cash collateral, the posting of other
collateral, or the issuance of letters of credit pursuant to a fully
cash-collateralized letter of credit facility governed by the terms of the Citi
Reimbursement Documents (as defined below) (such letter of credit facility, as
the same may be refinanced, supplemented or replaced from time to time, the
“Citi LC Facility”).
5.The Debtor GenOn Energy, Inc. (the “Applicant”) is authorized to (A) enter
into, and execute, deliver and perform under (i) that certain Letter of Credit
Agreement (substantially in the form attached hereto as Exhibit 1, and as may be
hereafter refinanced, replaced, amended, restated, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof and hereof, the “Citi Reimbursement Agreement”) by and among GenOn
Energy, Inc., as Applicant, Citibank, N.A., as the Issuing Bank, and Citigroup
Global Markets Inc., as Sole Lead Arranger and Sole Bookrunner, (ii) that
certain Pledge, Assignment and Control Agreement (substantially


4

--------------------------------------------------------------------------------





in the form attached hereto as Exhibit 2, and as may be hereafter refinanced,
replaced, amended, restated, amended and restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof and hereof, the
“L/C Control Agreement”) by and among GenOn Energy, Inc., as Applicant, and
Citibank, N.A., as the Secured Party thereunder, (iii) that certain Structuring
Fee Letter, dated as of June 19, 2017, by and between Citibank, N.A. and the
Applicant (as may be hereafter amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Citi Fee Letter”),
and (iv) any related agreements, documents, certificates and instruments
delivered or executed from time to time in connection therewith, including all
Facility Documents (as defined in the Citi Reimbursement Agreement) (in each
case, as amended, restated, amended and restated, supplemented, or otherwise
modified from time to time in accordance with the terms thereof and hereof, and
together with the Citi Reimbursement Agreement, the Citi L/C Control Agreement,
Citi Fee Letter, collectively, the “Citi Reimbursement Documents”) and (B) incur
and perform the Obligations (as defined in the Citi Reimbursement Agreement)
(the “Reimbursement Obligations” and Citibank, N.A. as the Issuing Bank, the
Secured Party and in any other capacity under any of the Citi Reimbursement
Documents, and Citigroup Global Markets Inc., as Sole Lead Arranger and Sole
Bookrunner and any affiliate of Citibank, N.A. that is a party to any of the
Citi Reimbursement Documents, collectively, “Citibank”). The Debtors are hereby
authorized to pay, and without limiting the Debtors’ payment obligations under
this Final Order or the Citi Reimbursement Documents, Citibank, N.A. is hereby
authorized to apply the L/C Collateral (as defined in the Citi Reimbursement
Agreement) toward the payment of, all principal, interest, unreimbursed amounts,
fees (which shall be payable in accordance with the Fee Letter (as defined in
the Citi Reimbursement Agreement)), and expenses, indemnities and other amounts
described herein and in the Citi Reimbursement Documents and all other
Reimbursement Obligations, in each case as such shall accrue and become due
hereunder or thereunder, including, without limitation, the reasonable fees and
expenses of legal counsel to Citibank.
6. All of the terms of the Citi Reimbursement Documents (including, without
limitation, the expense reimbursement and indemnity provisions thereof) are
hereby approved, and upon execution and delivery of the Citi Reimbursement
Documents, each of the Citi Reimbursement Documents shall constitute, and is
hereby deemed to be, the legal, valid and binding obligation of the Applicant,
enforceable against such Applicant, its estate and any successors thereto in
accordance with its terms. Each officer of a Debtor acting singly is hereby
authorized to execute and deliver each of the Citi Reimbursement Documents, as
applicable, such execution and delivery to be conclusive evidence of


5

--------------------------------------------------------------------------------





such officer’s respective authority to act in the name of and on behalf of the
applicable Debtor without any further corporate action by any Debtor. All
obligations incurred, payments made, and transfers or grants of security set
forth in this Final Order and the Citi Reimbursement Documents by the Debtors
are granted to or for the benefit of Citibank, N.A. for fair consideration and
reasonably equivalent value, and are granted contemporaneously with the making
of the financial accommodations secured thereby. No obligation, payment,
transfer or grant of security under the Citi Reimbursement Documents or this
Final Order with respect to the Reimbursement Obligations shall be stayed,
restrained, voided, voidable or recoverable under the Bankruptcy Code or under
any applicable non-bankruptcy law, or subject to any defense, reduction, setoff,
recoupment or counterclaim. The Reimbursement Obligations shall not be
discharged by the entry of an order confirming any plan of reorganization,
notwithstanding the provisions of section 1141(d) of the Bankruptcy Code, unless
such plan provides for (a) indefeasible payment in full in cash of all
Reimbursement Obligations and the cancellation of all outstanding Letters of
Credit, (b) such other treatment as agreed to in writing by Citibank, N.A. in
its sole discretion, or (c) any such treatment as expressly outlined in the Citi
LC Facility.
7.As security for the Reimbursement Obligations, Citibank, N.A., on behalf of
itself and each of its affiliates that is a party to any of the Citi
Reimbursement Documents, is hereby granted (effective upon the date of this
Final Order, without the necessity of the execution by the Applicant or the
filing or recordation of security agreements, lockbox or control agreements,
financing statements, or any other instrument or the possession or control by
Citibank) first priority, valid, binding, continuing, enforceable, fully
perfected, and unavoidable security interests in and liens, including liens
pursuant to section 364(c)(2) of the Bankruptcy Code and priming liens pursuant
to section 364(d)(1) of the Bankruptcy Code (such security interests and liens,
collectively, the “Citi LC Liens”), upon, subject to the terms of the Citi
Reimbursement Documents, cash and other financial assets on deposit in the
Letter of Credit Account (as defined in the Citi Reimbursement Documents) (the
Letter of Credit Account and together with all cash and other financial assets
now or hereinafter on deposit in the Letter of Credit Accounts and all proceeds,
products and accessions thereof, the “Citi LC Property”). This Final Order shall
be sufficient and conclusive evidence of the validity, perfection and priority
of the Citi LC Liens. Notwithstanding the foregoing, Citibank, N.A. may, in its
sole discretion, file financing statements, security agreements, lockbox or
control agreements, notices of liens and other similar documents and is hereby
granted relief from the automatic stay of section 362 of the Bankruptcy Code in
order to do so, and all such


6

--------------------------------------------------------------------------------





financing statements, security agreements, lockbox or control agreements,
notices and other documents shall be deemed to have been filed or recorded at
the time and on the date of this Final Order. Neither the Citi LC Liens nor the
Citi LC Property shall be subject or subordinate to (x) any lien or security
interest that is avoided and preserved for the benefit of the Debtors and their
estates under section 551 of the Bankruptcy Code, (y) any lien or security
interest heretofore or hereinafter granted in the Chapter 11 Cases, or (z) any
intercompany or affiliate liens of the Debtor. The Citi LC Liens shall not be
subject to sections 510, 549, 550 or 551 of the Bankruptcy Code.
8.The Debtors are authorized and directed to deposit cash into, and shall at all
times maintain cash in, the Letter of Credit Account in an amount sufficient to
satisfy the L/C Deposit Amount (as defined in the Citi Reimbursement Agreement).
9.The Debtors shall pay in cash all reasonable and documented fees and expenses
incurred by Citibank, whether incurred prepetition or postpetition, (including
the reasonable and documented fees and expenses of Citibank’s professionals,
including legal counsel) in accordance with the Citi Reimbursement Documents;
provided, however, that with respect to the payment of reasonable and documented
fees and expenses of Citibank’s professionals, the Debtors shall pay such
reasonable and documented fees and expenses within fifteen (15) days after
receipt of a reasonably detailed invoice therefor, and such fees and expenses
shall not be subject to Bankruptcy Court approval, provided that if the Debtors,
the United States Trustee, the Consenting Holders, or counsel for any creditors’
committee objects to the reasonableness of any fees and expenses of Citibank's
professionals and cannot resolve such objection within ten (10) days of receipt
of such invoices, the United States Trustee or the creditors’ committee, as the
case may be, shall file and serve on Citibank, N.A. and its professionals an
objection limited to the issue of reasonableness of such fees and expenses. The
Debtors shall timely pay the invoices of Citibank's professionals on or prior to
the expiration of the fifteen (15) day period if no objection is received. If a
fee objection is timely received, the Debtors shall only be required to pay the
undisputed amount of the applicable invoice and the Bankruptcy Court shall have
jurisdiction to determine the disputed portion of such invoice if the parties
are unable to resolve the dispute.
10.Effective immediately upon entry of this Final Order, Citibank is hereby
granted, on account of the Reimbursement Obligations, a claim against the
Applicant that has administrative expense status pursuant to sections 364(c),
503(b), 507(a)(2), and 507(b) of the Bankruptcy Code (the “Citi Administrative
Claim”).


7

--------------------------------------------------------------------------------





11.The automatic stay imposed under section 362(a) of the Bankruptcy Code is
hereby modified to effectuate all of the terms, rights, benefit, privileges,
remedies and provisions of this Final Order and the Citi Reimbursement
Documents, without further notice, motion, application to, order of, or hearing
before, this Court, and only to the extent necessary to permit Citibank to
exercise any and all such rights, benefits, privileges and remedies in
accordance with the terms of this Final Order and the Citi Reimbursement
Documents. The automatic stay imposed under section 362(a) of the Bankruptcy
Code is hereby modified to permit Citibank, N.A. (a) to exercise its control
over the Letter of Credit Account and to reimburse itself with funds contained
therein for the amount due upon any drawing under a Letter of Credit (including
any applicable fees that are due and payable in connection therewith under the
Citi Reimbursement Documents) or for any other Reimbursement Obligations that
are due and payable, and (b) solely upon the occurrence and during the
continuance of any Event of Default under, and as defined in, the Citi
Reimbursement Agreement, to declare all amounts thereunder due and payable, and
to exercise all other rights and remedies provided for in the Citi Reimbursement
Documents without further notice, motion or application to, order of or hearing
before, this Court.
12.As a further condition of the Citi L/C Facility, the Debtors (and any
successors thereto or any representative thereof, including any trustees
appointed in the Chapter 11 Cases or any successor cases) shall be deemed to
have waived any rights, benefits or causes of action under section 506(c) of the
Bankruptcy Code as they may related to or be asserted against Citibank, the Citi
LC Liens, or the L/C Collateral. Nothing in this Final Order or the Citi
Reimbursement Documents shall be deemed consent by Citibank to any charge, lien,
assessment or claim against, or in respect of, the L/C Collateral under section
506(c) of the Bankruptcy Code or otherwise. The Applicant shall not grant any
Lien on the L/C Collateral (other than the Citi LC Liens) without the written
consent of Citibank, N.A.
13.In accordance with section 364(e) of the Bankruptcy Code, if any or all of
the provisions of this Final Order are hereafter reversed, modified, vacated or
stayed, such reversal, modification, vacatur or stay shall not affect the (a)
validity of any Reimbursement Obligations owing to Citibank as of the effective
date of such reversal, modification, vacatur or stay, or (b) validity or
enforceability of any claim, lien or security interest authorized or created
hereby or pursuant to the Citi Reimbursement Documents with respect to any
Reimbursement Obligations. Notwithstanding any such reversal, modification,
vacatur or stay, the incurrence of Reimbursement Obligations shall be governed
in all respects by the provisions of this Final Order, and Citibank shall be
entitled to all of the rights,


8

--------------------------------------------------------------------------------





remedies, protections and benefits granted under section 364(e) of the
Bankruptcy Code, this Final Order and the Citi Reimbursement Documents with
respect to the incurrence of the Reimbursement Obligations.
14.To the extent permitted by applicable law, this Final Order shall bind the
(i) Debtors, (ii) Citibank, (iii) all other parties in interest in these cases,
and (iv) any successor to the Debtors, including, without limitation, any
trustee hereafter appointed for the estate of any of the Debtors, whether in
these Chapter 11 Cases or in the event of the conversion of any of the Chapter
11 Cases to a liquidation under chapter 7 of the Bankruptcy Code. The Debtors
and Citibank are hereby authorized to implement, in accordance with the terms of
the Citi Reimbursement Documents, any non-material modifications (including
without limitation, any change to the identity of the issuer under the Citi
Reimbursement Agreement) of the Citi Reimbursement Documents or replace the Citi
LC Facility with a letter of credit facility with another issuer with material
terms that are substantially the same as the Citi LC Facility without further
notice, motion or application to, order of or hearing before, this Court. To the
extent any provision of this Final Order conflicts with any provision of the
Motion or any Citi Reimbursement Document, the provisions of this Final Order
shall control.
15.Entry of this Final Order shall constitute sufficient notice of a proper
termination pursuant to Section 18 of that certain Revolving Letter of Credit
Reimbursement Agreement, between GenOn Energy, Inc., and NRG Energy, Inc., among
others, dated June 14, 2017 (the “NRG LC Agreement”) and approved by the Court
pursuant to an interim order dated June 15, 2017; provided, for the avoidance of
doubt, that the NRG LC Agreement shall not be terminated by the Debtors until
the other conditions to termination set forth in section 18 thereof are
satisfied.
16.Notwithstanding anything in this Order or the terms of the Reimbursement
Documents to the contrary, the Debtors are authorized, but not directed, to
substitute post‑petition letters of credit in exchange for expiring pre-petition
letters of credit, surety bonds, or other credit support, whether or not such
prepetition credit support was issued under or supported by the Prepetition
Credit Agreement, if and only if, such substitution occurs on a date that is
within 14 days of the time by which the Debtors would replace such letter of
credit, surety bond, or other credit support as required by any related
contract, regulation, or applicable law, or as would be consistent with
historical practice; provided, however, all claims, rights and remedies, if any,
of the Debtors, the Ad Hoc Committee, NRG and all other parties in interest with
respect to such replacements are reserved, and provided, further, that, all
claims, rights and remedies, if any, of the Debtors, the Ad Hoc Committee and
all other parties in interest with respect to the replacement


9

--------------------------------------------------------------------------------





of pre-petition letters of credit issued under the Prepetition Credit Agreement
with post-petition letters of credit issued or supported by NRG under the LC
Facility or otherwise are specifically reserved, and provided, further, that,
the foregoing provisos shall not apply to (i) the Citi LC Facility,
(ii) Citibank, N.A., in its capacities as the Issuing Bank or Secured Party,
(iii) Citigroup Global Markets Inc., in its capacity as Sole Leader Arranger and
Sole Bookrunner, (iv) the Citi Reimbursement Documents, (v) the Reimbursement
Obligations, (vi) the L/C Collateral, (vii) the Citi LC Liens, (viii) the Citi
LC Property, or (ix) the Citi Administrative Claim, in each case as and to the
extent approved in this Final Order.
17.Notwithstanding the relief granted in this Final Order and any actions taken
pursuant to such relief, nothing in this Final Order shall be deemed: (a) an
admission as to the validity of any prepetition claim against a Debtor; (b) a
waiver of the rights of the Debtors or any other party in interest to dispute
any prepetition claim on any grounds; (c) a promise or requirement to pay any
prepetition claim; (d) an implication or admission that any particular claim
(other than the Citi Administrative Claim) is of a type specified or defined in
this Order or the Motion; (e) a request or authorization to assume any
prepetition agreement, contract, or lease pursuant to section 365 of the
Bankruptcy Code; (f) a waiver of the rights of the Debtors or any other party in
interest to dispute the pricing or allocation with respect to any intercompany
transactions or arrangements; or (g) a waiver of the Debtors’ or any other
parties rights under the Bankruptcy Code or any other applicable law.
18.The banks and financial institutions on which checks were drawn or electronic
payment requests made in payment of the prepetition obligations approved herein
are authorized and directed to receive, process, honor, and pay all such checks
and electronic payment requests when presented for payment, and all such banks
and financial institutions are authorized to rely on the Debtors’ designation of
any particular check or electronic payment request as approved by this Final
Order.
19.The Debtors are authorized to issue postpetition checks, or to effect
postpetition fund transfer requests, in replacement of any checks or fund
transfer requests that are dishonored as a consequence of these Chapter 11 Cases
with respect to prepetition amounts owed in connection with the Intercompany
Arrangements.
20.Notice of the Motion as provided therein shall be deemed good and sufficient
notice of such Motion and the requirements of Bankruptcy Rule 6004(a) and the
Bankruptcy Local Rules are satisfied by such notice.


10

--------------------------------------------------------------------------------





21.Notwithstanding Bankruptcy Rule 4001(a)(3) and 6004(h), the terms and
conditions of this Final Order are immediately effective and enforceable upon
its entry and there shall be no stay of execution or effectiveness of this Final
Order.
22.The Debtors are authorized to take all actions necessary to effectuate the
relief granted in this Final Order in accordance with the Motion.
23.This Court retains jurisdiction with respect to all matters arising from or
related to the implementation, interpretation, and enforcement of this Final
Order.


Dated: __________, 2017
 
   Houston, Texas
United States Bankruptcy Judge





11

--------------------------------------------------------------------------------






Exhibit 1
Citi Reimbursement Agreement





--------------------------------------------------------------------------------







Exhibit 2
L/C Control Agreement




13

--------------------------------------------------------------------------------








Schedule I
Existing Letters of Credit


1.
Irrevocable Standby Letter of Credit Number 69610441, dated as of June 30, 2017,
issued by the Issuing Bank in favor of Washington Gas Light Company with a
stated amount of $3,000,000.






